EXECUTION VERSION


AMENDED AND RESTATED
MANAGEMENT AGREEMENT
Dated as of October 30, 2020
by and among
WINGSTOP FUNDING LLC, as Issuer,
THE OTHER SECURITIZATION ENTITIES PARTY HERETO,
WINGSTOP RESTAURANTS INC., as the Manager,
and
CITIBANK, N.A., as the Trustee












--------------------------------------------------------------------------------

Table of Contents





Page
ARTICLE I Definitions
4Section 1.1Certain Definitions5Section 1.2Other Defined Terms13Section 1.3Other
Terms14Section 1.4Computation of Time Periods14ARTICLE II Administration and
Servicing of Managed Assets14Section 2.1WRI to act as Manager14Section
2.2Accounts16Section 2.3Records18Section 2.4Administrative Duties of
Manager18Section 2.5No Offset19Section 2.6Compensation19Section
2.7Indemnification20Section 2.8Nonpetition Covenant21Section 2.9Franchisor
Consent22Section 2.10Appointment of Sub-managers22Section
2.11Insurance/Condemnation Proceeds22Section 2.12Permitted Asset
Dispositions23Section 2.13Letter of Credit Reimbursement Agreement23Section
2.14Manager Advances23ARTICLE III Statements and Reports23Section 3.1Reporting
by the Manager23Section 3.2Appointment of Independent Auditor24Section 3.3Annual
Accountants’ Reports25Section 3.4Available Information25ARTICLE IV The
Manager26Section 4.1Representations and Warranties Concerning the
Manager26Section 4.2Existence; Status as Manager29Section 4.3Performance of
Obligations29Section 4.4Merger and Resignation33Section 4.5Notice of Certain
Events33Section 4.6Capitalization34Section 4.7Maintenance of
Separateness34ARTICLE V Representations, Warranties and Covenants35Section
5.1Representations and Warranties Made in Respect of New Assets35

i





--------------------------------------------------------------------------------

Table of Contents
(continued)



PageSection 5.2Assets Acquired After the Closing Date37Section 5.3Securitization
IP37Section 5.4Holdco Specified Non-Securitization Debt Cap37Section
5.5Restrictions on Liens38Section 5.6Future Securitization Entities; Competitive
Business; Future Vendor Rebate Contracts38ARTICLE VI Manager Termination
Events39Section 6.1Manager Termination Events39Section 6.2Manager’s Transitional
Role41Section 6.3Disentanglement Period42Section 6.4Sub-managing Arrangements:
Authorizations42Section 6.5Intellectual Property42Section 6.6Third Party
Intellectual Property43Section 6.7No Effect on Other Parties43Section 6.8Rights
Cumulative43ARTICLE VII Confidentiality43Section 7.1Confidentiality43ARTICLE
VIII Miscellaneous Provisions45Section 8.1Termination of Agreement45Section
8.2Survival45Section 8.3Amendment45Section 8.4Governing Law46Section
8.5Notices46Section 8.6Acknowledgement47Section 8.7Severability of
Provisions47Section 8.8Delivery Dates47Section 8.9Limited Recourse47Section
8.10Binding Effect; Assignment; Third Party Beneficiaries47Section
8.11Article and Section Headings48Section 8.12Concerning the Trustee48Section
8.13Counterparts48Section 8.14Entire Agreement48Section 8.15Waiver of Jury
Trial; Jurisdiction; Consent to Service of Process48Section 8.16Joinder of
Future Securitization Entities48Section 8.17Electronic Signatures and
Transmission49Section 8.18Amendment and Restatement49

ii





--------------------------------------------------------------------------------

Table of Contents
(continued)



Exhibit A-1 – Power of Attorney for Wingstop FranchisorExhibit A-2 – Power of
Attorney for Securitization EntitiesExhibit B – Form of Joinder
AgreementSchedule 2.1(f) – Manager InsuranceSchedule 2.10 – Excluded Services,
Products and/or Functions

iii






--------------------------------------------------------------------------------





MANAGEMENT AGREEMENT
This AMENDED AND RESTATED MANAGEMENT AGREEMENT, dated as of October 30, 2020 (as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof, this “Agreement”), is entered into by and
among WINGSTOP Funding LLC, a Delaware limited liability company (together with
its successors and assigns, the “Issuer”), Wingstop FRANCHISING LLC, a Delaware
limited liability company (“Wingstop Franchisor”), WINGSTOP GUARANTOR LLC, a
Delaware limited liability company (“Funding Holdco” and, together with Wingstop
Franchisor, the “Guarantors” and together with the Issuer and each person that
becomes a party hereto pursuant to Section 8.16, the “Securitization Entities”),
WINGSTOP RESTAURANTS INC., a Texas corporation, as Manager (together with its
successors and assigns, “WRI”), and CITIBANK, N.A., a national banking
association, not in its individual capacity but solely as the indenture trustee
under the Indenture (as defined below) (together with its successor and assigns,
the “Trustee”). Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms or incorporated by reference in
Annex A to the Base Indenture.
RECITALS
WHEREAS, the Issuer has entered into the Amended and Restated Base Indenture,
dated as of the date hereof, with the Trustee (together with the Series
Supplements thereto, and as the same may be amended, supplemented, or otherwise
modified from time to time in accordance with the terms thereof, the
“Indenture”), pursuant to which the Issuer issued the Series 2020-1 Class A-1
Notes and the Series 2020-1 Class A-2 Notes and may issue additional series of
notes from time to time (collectively, the “Notes”) on the terms described
therein;
WHEREAS, the parties hereto previously entered into that certain Management
Agreement dated as of November 14, 2018 (as amended prior to the date hereof,
the “Original Agreement”);
WHEREAS, the Issuer has granted to the Trustee on behalf of the Secured Parties
a Lien in the Collateral owned by it pursuant to the terms of the Indenture;
WHEREAS, the Guarantors have guaranteed the obligations of the Issuer under the
Indenture, the Notes and the other Transaction Documents and have granted to the
Trustee on behalf of the Secured Parties a Lien in the Collateral owned by each
of them pursuant to the terms of the Amended and Restated Guarantee and
Collateral Agreement dated as of the date hereof (as the same may be amended,
supplemented, or otherwise modified from time to time in accordance with the
terms thereof, the “Guarantee and Collateral Agreement”);
WHEREAS, each of the Securitization Entities desires to engage the Manager, and
each of the Securitization Entities desires to have the Manager enforce such
Securitization Entity’s rights and powers and perform such Securitization
Entity’s duties and obligations under the Managed Documents (as defined below)
and the Transaction Documents to which it is party in accordance with the
Managing Standard (as defined below);
4

--------------------------------------------------------------------------------



WHEREAS, each of the Securitization Entities desires to have the Manager enter
into certain agreements and acquire certain assets from time to time on such
Securitization Entity’s behalf, in each case in accordance with the Managing
Standard;
WHEREAS, Wingstop Franchisor desires to appoint the Manager as its agent for
providing comprehensive Intellectual Property services, including filing for
registration, clearance, maintenance, protection, enforcement, licensing, and
recording transfers of the Securitization IP in accordance with the Managing
Standard and as provided in Section 2.1(c) and Section 4.3(b);
WHEREAS, each of the Securitization Entities desires to enter into this
Agreement to provide for, among other things, the managing of the respective
rights, powers, duties and obligations of such Securitization Entity under or in
connection with the Contribution Agreements, the Franchise Assets, the
Securitization IP, all other Securitization Assets and each Securitization
Entity’s equity interests in each other Securitization Entity owned by it and in
connection with any other assets acquired by or transferred to such
Securitization Entity (including any related assets transferred to the
Securitization Entities by WRI or any other Non-Securitization Entity following
the Closing Date) (collectively, the “Managed Assets”), all in accordance with
the Managing Standard;
WHEREAS, the parties hereto wish to amend and restate the Original Agreement in
its entirety pursuant to Section 8.3 thereto; and
WHEREAS, the Manager desires to enforce such rights and powers and perform such
obligations and duties, all in accordance with the Managing Standard;
NOW THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1Certain Definitions. Capitalized terms used herein but not otherwise
defined in Annex A to the Base Indenture shall have the following meanings:
“Ad Fund”: means the accounts of the Manager designated as the “Advertising Fund
Account” where Franchisees and the Non-Securitization Entities that operate
Company-Owned Restaurants deposit, directly or indirectly through the
Concentration Account, fees and other amounts payable to fund existing or future
domestic or international marketing and advertising activities or materials for
the Wingstop Brand (and such determination shall be made in the good faith
discretion of the Manager).
“Agreement”: has the meaning set forth in the preamble.
“Change in Management”: means the termination or resignation of more than 50% of
the Leadership Team within 12 months after the date of the occurrence of a
Change of Control; provided, in each case, that the termination and/or
resignation of any such member of the Leadership Team shall not include (i) a
change in such member’s status in the ordinary course of succession so long as
such member remains affiliated with the Manager or any Affiliate thereof or its
direct or indirect holding
5



--------------------------------------------------------------------------------



companies or subsidiaries as an officer or director, or in a similar capacity,
(ii) the retirement of any such member, (iii) the death or incapacitation of any
such member, or (iv) the replacement of any such member of the Leadership Team,
in the case of this clause (iv), with the prior written consent of the Control
Party.
“Change of Control”: means any event or series of events that results in (i)
individuals who on the Closing Date constituted the Board of Directors of
Parent, together with any new directors whose election by the Board of Directors
or whose nomination for election by the equity holders of Parent was approved or
recommended by a majority of the directors then still in office who were either
directors or whose election or nomination for election was previously so
approved or recommended, cease for any reason to constitute a majority of the
Board of Directors of Parent then in office or (ii) any Person or “group”
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”), Rule 13d-5 promulgated
thereunder, or any successor provision, but excluding any employee benefit plan
of such Person or its Subsidiaries, and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), shall have
acquired beneficial ownership of more than 50% on a fully diluted basis of the
Voting Equity Interests of Parent. For purposes of this definition, a Person
shall not be deemed to have beneficial ownership of voting power of Voting
Equity Interests subject to a stock purchase agreement, merger agreement or
similar agreement until the consummation of the transactions contemplated by
such agreement.
“Competitive Business”: means any franchise restaurant business or similar
assets that, in the good faith determination of the Manager in accordance with
the Managing Standard, is intended to compete against the Wingstop Brand in the
United States; provided that, in any case, the business of franchising and/or
operating restaurants that (i) are not Branded Restaurants and (ii) do not (a)
generate a substantial proportion of revenue from the sale of chicken or (b)
primarily operate using eat-in or to-go service (it being understood that using
wait staff to take and deliver orders is not “eat-in service” and that delivery
is not “to-go service”), shall not be a “Competitive Business”. For the
avoidance of doubt, the operation of Company-Owned Restaurants in accordance
with the Transaction Documents shall not be deemed a Competitive Business.
“Confidential Information”: means trade secrets and other information
(including, without limitation, know how, ideas, techniques, recipes, formulas,
customer lists, customer information, financial information, business methods
and processes, marketing plans, specifications, and other similar information as
well as internal materials prepared by the owner of such information containing
or based, in whole or in part, on any such information) that is confidential and
proprietary to its owner and that is disclosed by one party to an agreement to
another party thereto whether in writing or disclosed orally, and whether or not
designated as confidential.
“Current Practice”: means, in respect of any action or inaction, the practices,
standards and procedures of the Non-Securitization Entities as performed on or
that would have been performed immediately prior to the Closing Date.
“Defective New Asset”: means any New Asset that does not satisfy the applicable
representations and warranties of Article V hereof on the New Asset Addition
Date for such New Asset.
6



--------------------------------------------------------------------------------



“Delaware LLC Act”: means the Delaware Limited Liability Company Act, as amended
from time to time.
“Discloser”: has the meaning set forth in Section 7.1.
“Disentanglement”: has the meaning set forth in Section 6.2(a).
“Disentanglement Period”: has the meaning set forth in Section 6.3.
“Employee Benefit Plan”: means any “employee benefit plan”, as such term is
defined in Section 3(3) of ERISA, established, maintained or contributed to by
the Manager, or with respect to which the Manager has any liability.
“Guarantors”: has the meaning set forth in the preamble.
“Holdco Specified Non-Securitization Debt Cap”: has the meaning set forth in
Section 5.4.
“Indemnitee”: has the meaning set forth in Section 2.7(a).
“Indenture”: has the meaning set forth in the recitals.
“Independent Auditors”: has the meaning set forth in Section 3.2.
“IP Services”: means performing Wingstop Franchisor’s obligations as licensor
under the Wingstop IP License Agreement; exercising Wingstop Franchisor’s rights
under the Wingstop IP License Agreement (and under any other agreements pursuant
to which Wingstop Franchisor licenses the use of any Securitization IP); and
acquiring, developing, managing, maintaining, protecting, enforcing, defending,
licensing, sublicensing and undertaking such other duties and services as may be
necessary in connection with the Securitization IP, on behalf of Wingstop
Franchisor, in each case in accordance with and subject to the terms of this
Agreement (including, without limitation, the Managing Standard, unless Wingstop
Franchisor determines, in its sole discretion, that additional action is
necessary or desirable in furtherance of the protection of the Securitization
IP, in which case the Manager shall perform such IP Services and additional
related services as are reasonably requested by Wingstop Franchisor), the
Indenture, the other Transaction Documents and the Managed Documents, as agent
for Wingstop Franchisor, including, without limitation, the following
activities: (a) searching, screening and clearing After-Acquired Securitization
IP to assess patentability, registrability and the risk of potential
infringement; (b) filing, prosecuting, defending and maintaining applications
and registrations for the Securitization IP in Wingstop Franchisor’s name,
including timely filing of evidence of use, applications for renewal and
affidavits of use and/or incontestability, timely paying of all registration and
maintenance fees, responding to third-party oppositions of applications or
challenges to registrations, and responding to any office actions,
reexaminations, interferences, inter partes reviews, post grant reviews, or
other office or examiner requests, reviews, or requirements; (c) monitoring
third-party use and registration of Securitization IP, as applicable, and taking
actions the Manager deems appropriate to oppose or contest the use and any
application or registration for Securitization IP, as applicable, that could
reasonably be expected to infringe, dilute or otherwise violate the
Securitization IP or Wingstop Franchisor’s rights therein; (d) confirming
Wingstop Franchisor’s legal title in and to any or all of the Securitization IP,
including obtaining written assignments of Securitization IP to Wingstop
Franchisor and recording transfers of title in the
7



--------------------------------------------------------------------------------



appropriate intellectual property registry in the U.S. and, in the Manager’s
discretion, elsewhere; (e) with respect to Wingstop Franchisor’s rights and
obligations under the Wingstop IP License Agreement, the Contributed Franchise
Agreements, any Transaction Documents and any other agreements pursuant to which
Wingstop Franchisor licenses the use of any Securitization IP, monitoring the
licensee’s use of each licensed Trademark and the quality of its goods and
services offered in connection with such Trademarks, rendering any approvals (or
disapprovals) that are required under the applicable license agreement(s), and
employing reasonable means to ensure that any use of any such Trademarks by any
such licensee satisfies the quality control standards and usage provisions of
the applicable license agreement; (f) protecting, policing, and, in the event
that the Manager becomes aware of any unlicensed copying, imitation,
infringement, dilution, misappropriation, unauthorized use or other violation of
the Securitization IP, or any portion thereof, enforcing such Securitization IP,
including, (i) preparing and responding to cease-and-desist, demand and notice
letters, and requests for a license; and (ii) commencing, prosecuting and/or
resolving claims or suits involving imitation, infringement, dilution,
misappropriation, the unauthorized use or other violation of such Securitization
IP, and seeking monetary and equitable remedies as the Manager deems appropriate
in connection therewith; provided that Wingstop Franchisor shall, and agrees to,
join as a party to any such suits to the extent necessary to maintain standing;
(g) performing such functions and duties, and preparing and filing such
documents, as are required under the Indenture or any other Transaction Document
to be performed, prepared and/or filed by Wingstop Franchisor, including
(i) executing and recording such financing statements (including continuation
statements) or amendments thereof or supplements thereto or such other
instruments as the Issuer or the Control Party may, from time to time,
reasonably request (consistent with the obligations of Wingstop Franchisor to
perfect the Trustee’s lien only in the U.S. (for federally registered IP)) in
connection with the security interests in the Securitization IP granted by
Wingstop Franchisor to the Trustee under the Guarantee and Collateral Agreement
and (ii) preparing, executing and delivering grants of security interests or any
similar instruments as the Issuer or the Control Party may, from time to time,
reasonably request (consistent with the obligations of Wingstop Franchisor to
perfect the Trustee’s lien only in the U.S. (for federally registered IP)) that
are intended to evidence such security interests in the Securitization IP and
recording such grants or other instruments with the relevant Governmental
Authority including the USPTO and USCO; (h) taking such actions as the licensee
under the Wingstop IP License Agreement may request that are required by the
terms, provisions and purposes of the Wingstop IP License Agreement (or by any
other agreements pursuant to which Wingstop Franchisor licenses the use of any
Securitization IP) to be taken by Wingstop Franchisor, and preparing (or causing
to be prepared) for execution by Wingstop Franchisor all documents, certificates
and other filings as Wingstop Franchisor shall be required to prepare and/or
file under the terms of the Wingstop IP License Agreement (or such other
agreements); (i) establishing a fair market value for the royalties or other
payments payable to Wingstop Franchisor under any licenses of Securitization IP
that are required under the Transaction Documents to include such payments; (j)
paying or causing to be paid or discharged, from funds of the Securitization
Entities, any and all taxes, charges and assessments that may be levied,
assessed or imposed upon any of the Securitization IP or contesting the same in
good faith; (k) obtaining licenses of thirdparty Intellectual Property for use
and sublicense in connection with the Branded Restaurants and the other assets
of the Securitization Entities; (l) sublicensing the Securitization IP to
suppliers, manufacturers, advertisers and other service providers in connection
with the provision of products and services for the Branded Restaurants; (m)
with respect to Trade Secrets and other Confidential Information of Wingstop
Franchisor, taking reasonable measures to maintain confidentiality and to
prevent non-confidential disclosures thereof; and (n) managing
8



--------------------------------------------------------------------------------



passwords for and access to social media accounts, website hosting accounts,
mobile app accounts, and other similar online accounts.
“Issuer”: has the meaning set forth in the preamble.
“Leadership Team”: means the persons holding the following positions immediately
prior to the date of the occurrence of a Change of Control: Chief Executive
Officer, Chief Financial Officer, Chief Marketing Officer, Chief Development
Officer, Chief Technology Officer, Chief Operating Officer, General Counsel,
Senior Vice President of People, Vice President of Strategy, or any other
position that contains substantially the same responsibilities as any of the
positions listed above or reports to any of the Chief Executive Officer or any
other position that contains substantially the same responsibilities.
“Managed Assets”: has the meaning set forth in the recitals.
“Managed Document”: means any contract, agreement, arrangement or undertaking
relating to any of the Managed Assets, including, without limitation, the
Contribution Agreements, the Franchise Documents, the Contributed Vendor Rebate
Contracts, the New Vendor Rebate Contracts and the Wingstop IP License
Agreement.
“Manager”: means WRI, in its capacity as manager hereunder, unless a successor
Person shall have become the Manager pursuant to the applicable provisions of
the Indenture and this Agreement, and thereafter “Manager” shall mean such
successor Person.
“Manager Advance”: means any advance of funds made by the Manager to, or on
behalf of, a Securitization Entity in connection with the operation of the
Managed Assets.
“Manager Termination Event”: has the meaning set forth in Section 6.1(a).
“Managing Standard”: means standards that (a) are consistent with Current
Practice or, to the extent of changed circumstances, practices, technologies,
strategies or implementation methods, consistent with the standards as the
Manager would implement or observe if the Managed Assets were owned by the
Manager at such time; (b) shall enable the Manager to comply in all material
respects with all of the duties and obligations of the Securitization Entities
under the Transaction Documents and the New Franchise Agreements, Contributed
Franchise Agreements, New Development Agreements, Contributed Development
Agreements, New Vendor Rebate Contracts and Contributed Vendor Rebate Contracts;
(c) are in material compliance with all applicable Requirements of Law; and (d)
with respect to the use and maintenance of Wingstop Franchisor’s rights in and
to the Securitization IP, are consistent with the standards imposed by the
Wingstop IP License Agreement.
“Manuals”: means WRI’s manuals for Franchised Restaurants which WRI from time to
time may provide to the Franchisee.
“New Asset Addition Date”: means, with respect to any New Asset, the earliest of
(i) the date on which such New Asset is acquired by the applicable
Securitization Entity, (ii) the later of (a) the date upon which the closing
occurs under the applicable contract giving rise to such New Asset and (b) the
date upon which all of the diligence contingencies, if any, in the contract for
purchase of the applicable New Asset expire and the Securitization Entity
acquiring such New Asset no longer has the
9



--------------------------------------------------------------------------------



right to cancel such contract and (iii) if such New Asset is a New Franchise
Agreement, a New Development Agreement or a New Vendor Rebate Contract, the date
on which Wingstop Franchisor begins receiving Franchisee Payment Amounts from
the applicable Franchisee or payments from the applicable counterparty to a New
Development Agreement or New Vendor Rebate Contract, as applicable, in respect
of such New Asset.
“New Assets”: means a New Franchise Agreement, a New Development Agreement, a
New Vendor Rebate Contract or any other Managed Asset contributed to, or
otherwise entered into or acquired by, the Securitization Entities after the
Original Closing Date.
“Original Closing Date”: means November 14, 2018.
“Parent”: means Wingstop Inc., a Delaware corporation.
“Pension Plan”: means any “employee pension benefit plan,” as such term is
defined in Section 3(2) of ERISA, that is subject to Title IV of ERISA and to
which any company in the same Controlled Group as the Manager has liability,
including any liability (whether present, contingent or otherwise) by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
for any time within the preceding five years or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.
“Post-Opening Services”: means the services required to be performed under the
applicable Franchise Documents by the applicable Securitization Entities after
the opening of a Franchised Restaurant, in each case in accordance with and
subject to the terms of this Agreement (including, for the avoidance of doubt,
the Managing Standard), the Indenture, the other Transaction Documents and the
Managed Documents, including, as may be required under the applicable Franchise
Document, (a) providing such Franchisee with the standards established or
approved by Wingstop Franchisor for use by Franchisees; (b)  inspecting such
Franchised Restaurant; (c) providing such Franchisee with the Wingstop Brand’s
ongoing operating standards and materials designed for use in the Franchised
Restaurants; and (d) such other Post-Opening Services as are required to be
performed under applicable Franchise Documents; provided that such Post-Opening
Services provided by the Manager under this Agreement shall not include any
“add-on” type corporate services provided by a Non-Securitization Entity to a
Franchisee, whether pursuant to the related Franchise Agreement or otherwise,
the cost of which is not included in the royalties payable to Wingstop
Franchisor under the related Franchise Agreement, including, without limitation,
repairs and maintenance and gift card administration.
“Power of Attorney”: means the authority granted by a Securitization Entity to
the Manager pursuant to a Power of Attorney in substantially the form set forth
as Exhibit A-1 or Exhibit A-2 hereto.
“Pre-Opening Services”: means the services required to be performed under the
applicable Franchise Documents by the applicable Securitization Entities prior
to the opening of a Franchised Restaurant, in each case in accordance with and
subject to the terms of this Agreement (including, for the avoidance of doubt,
the Managing Standard), the Indenture, the other Transaction Documents and the
Managed Documents, including, as may be required under the applicable Franchise
Document, (a) providing the applicable Franchisee with standards for the design,
construction, equipping and
10



--------------------------------------------------------------------------------



operation of such Franchised Restaurant and the approval of locations meeting
such standards; (b) providing such Franchisee with Wingstop Brand programs and
materials designed for use in the Franchised Restaurants; (c) providing such
Franchisee with a loaned copy of the Manuals; and (d) providing such Franchisee
with such other assistance in the pre-opening, opening and initial operation of
such Franchised Restaurant, as may be required to be provided under applicable
Franchise Documents; provided that such Pre-Opening Services provided by the
Manager under this Agreement shall not include any “add-on” type corporate
services provided by a Non-Securitization Entity to a Franchisee, whether
pursuant to the related Franchise Agreement or otherwise, the cost of which is
not included in the development fee, initial franchise fee or royalties payable
to Wingstop Franchisor under the related Franchise Documents, including, without
limitation, repairs and maintenance and gift card administration.
“Recipient”: has the meaning ascribed to such term in Section 7.1(a).
“Restaurant Operators”: has the meaning set forth in Section 2.2(d)(i).
“Securitization Entities”: has the meaning set forth in the preamble.
“Services”: means the servicing and administration by the Manager of the Managed
Assets, in each case in accordance with and subject to the terms of this
Agreement (including, for the avoidance of doubt, the Managing Standard), the
Indenture, the other Transaction Documents and the Managed Documents, on behalf
of the applicable Securitization Entity, including, without limitation: (a)
calculating and compiling information required in connection with any report or
certificate to be delivered pursuant to the Transaction Documents; (b) preparing
and filing all tax returns and tax reports required to be prepared by any
Securitization Entity; (c) paying or causing to be paid or discharged, in each
case from funds of the Securitization Entities, any and all taxes, charges and
assessments attributable to and required to be paid under applicable
Requirements of Law by any Securitization Entity; (d) performing the duties and
obligations of, and exercising and enforcing the rights of, the Securitization
Entities under the Transaction Documents, including, without limitation,
performing the duties and obligations of each applicable Securitization Entity
under the Wingstop IP License Agreement and the duties and obligations of
Wingstop Franchisor under the Contributed Vendor Rebate Contracts and New Vendor
Rebate Contracts (if any); (e) taking those actions that are required under the
Transaction Documents and Requirements of Law to maintain continuous perfection
and priority (subject to Permitted Liens and the exclusions from perfection
requirements under the Indenture, the Guarantee and Collateral Agreement and the
Transaction Documents) of any Securitization Entity’s and the Trustee’s
respective interests in the Collateral; (f) making or causing the collection of
amounts owing under the terms and provisions of each Managed Document and the
Transaction Documents, including, without limitation, managing (i) Wingstop
Franchisor’s rights and obligations as franchisor under the Franchise Agreements
and the Development Agreements (including performing Pre-Opening Services and
Post-Opening Services), (ii) Wingstop Franchisor’s rights and obligations under
the Contributed Vendor Rebate Contracts and New Vendor Rebate Contracts (if any)
(including, in each case, directing any applicable collections to company-owned
locations entitled to such collections pursuant to such Contributed Vendor
Rebate Contracts or New Vendor Rebate Contracts) and (iii) the right to approve
amendments, waivers, modifications and terminations of (including extensions,
modifications, refunds, write-downs and write-offs of obligations owing under)
Franchise Documents and other Managed Documents and to exercise all rights of
the applicable Securitization Entities under such Franchise Documents and other
Managed
11



--------------------------------------------------------------------------------



Documents; (g) performing due diligence with respect to, selecting and approving
new Franchisees and providing personnel to manage the due diligence selection
and approval process; (h) preparing New Franchise Agreements, New Development
Agreements and New Vendor Rebate Contracts, including, among other things,
adopting variations to the forms of agreements used in documenting such
agreements and preparing and executing documentation of franchise transfers,
terminations, renewals, site relocations and ownership changes, in all cases,
subject to and in accordance with the terms of the Transaction Documents;
(i) evaluating and approving assignments of Franchise Agreements, Development
Agreements, and other Franchise Documents by Franchisees to third-party
franchisee candidates or existing Franchisees; (j) preparing and filing
franchise disclosure documents with respect to Development Agreements and
Franchise Agreements to comply, in all material respects, with applicable
Requirements of Law; (k) complying with franchise industry specific government
regulation and applicable Requirements of Law; (l) making Manager Advances in
its sole discretion; (m) administering the Management Accounts; (n) performing
the duties and obligations and enforcing the rights of the Securitization
Entities under the Managed Documents, including entering into new Managed
Documents from time to time; (o) arranging for legal services with respect to
the Managed Assets, including with respect to the enforcement of the Franchise
Documents; (p) arranging for or providing accounting and financial reporting
services; (q) establishing and/or providing quality control services and
standards for food, equipment, suppliers and distributors in connection with the
Branded Restaurants and monitoring compliance with such standards;
(r) developing new products and services (or modifying any existing products and
services) to be offered in connection with the Branded Restaurants and the other
assets of the Securitization Entities; (s) in connection with the Branded
Restaurants, developing, modifying, amending and disseminating
(i) specifications for restaurant operations, (ii) operations procedures manuals
and (iii) new service or menu offerings; (t) performing the IP Services; (u)
administering the Ad Fund and developing and executing advertising, marketing
and promotional strategies, programs and materials relating to the Wingstop
Brand and Branded Restaurants; (v) developing and executing strategies relating
to delivery services for Branded Restaurants; (w) acting (or causing a
Securitization Entity or an Affiliate to act as a (i) subfranchisor on behalf of
Wingstop Franchisor or (ii) franchisor, in each case, in any jurisdiction
outside the United States in which Wingstop Franchisor cannot act as a licensed
franchisor, until such time as Wingstop Franchisor is registered as a licensed
franchisor with the applicable regulatory authorities in such jurisdiction;
(x) cooperating with all reasonable requests of the Servicer, Control Party
and/or Back-Up Manager in connection with the performance by such parties of
their respective obligations under the Transaction Documents (including any duty
by any such parties to obtain an appraisal of the Collateral, or perform an
in-depth situation analysis of the Manager and its financial position and/or of
the Collateral and/or the Securitization Entities during a Warm Back-Up
Management Trigger Event, a Hot Back-Up Management Trigger Event, in connection
with a Consent Request, in connection with a proposed Advance, or if an Advance
Period has been continuing for at least 60 days, as applicable) and (y)
performing such other services as may be necessary or appropriate from time to
time and consistent with the Managing Standard and the Transaction Documents in
connection with the Managed Assets.
“Specified Non-Securitization Debt”: has the meaning set forth in Section 5.4.
“Specified Ratio Non-Securitization Debt”: has the meaning set forth in
Section 5.4.
“Sub-manager”: has the meaning set forth in Section 2.10(a).
12



--------------------------------------------------------------------------------



“Sub-managing Arrangement”: means an arrangement whereby the Manager engages any
other Person (including any Affiliate) to perform certain of its duties under
this Agreement excluding the fundamental corporate functions of the Manager;
provided that (i) master franchise arrangements with Franchisees and temporary
arrangements with Franchisees with respect to the management of one or more
Branded Restaurants immediately following the termination of the former
Franchisee thereof, and (ii) any agreement between the Manager and third-party
vendors pursuant to which the Manager purchases a specific product or service or
outsources routine administrative functions, including any products, services or
administrative functions listed on Schedule 2.10 hereto or any other products,
services or administrative functions that are substantially similar thereto,
shall not constitute a Sub-managing Arrangement.
“Term”: shall have the meaning set forth in Section 8.1.
“Termination Notice”: has the meaning set forth in Section 6.1(a).
“Transition Plan”: has the meaning set forth in the Back-Up Management
Agreement.
“Trustee”: has the meaning set forth in the preamble.
“Weekly Management Fee”: means, with respect to each Weekly Allocation Date, the
amount determined by dividing:
(i)    an amount equal to the sum of (A) a base fee of $5,000,000, plus (B) a
fee of $13,940 for every $100,000 of aggregate Retained Collections over the
preceding four (4) most recently ended Quarterly Fiscal Periods; by
(ii)    52 or 53, as applicable;
provided, that the amount set forth in clause (i)(A) is subject to successive 2%
annual increases on the previously increased amount set forth in clause (i)(A),
which started on December 29, 2019 and will continue to occur annually on the
first day of the Manager’s fiscal calendar; provided, further, that the
incremental increased portion of such fees will be payable only to the extent
that the sum of the amounts set forth in clauses (i)(A) as so increased and
(i)(B) will not exceed 35% of the aggregate Retained Collections over the
preceding four (4) Quarterly Fiscal Periods.
“WRI”: has the meaning set forth in the preamble.
Section 1.2Other Defined Terms.
(a)Each term defined in the singular form in Section 1.1 or elsewhere in this
Agreement shall mean the plural thereof when the plural form of such term is
used in this Agreement and each term defined in the plural form in Section 1.1
or elsewhere in this Agreement shall mean the singular thereof when the singular
form of such term is used herein.
(b)The words “hereof”, “herein”, “hereunder” and similar terms when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and article, section, subsection, schedule and
exhibit references herein are
13



--------------------------------------------------------------------------------



references to articles, sections, subsections, schedules and exhibits to this
Agreement unless otherwise specified.
(c)Unless as otherwise provided herein, the word “including” as used herein
shall mean “including without limitation.”
(d)All accounting terms not specifically or completely defined in this Agreement
shall be construed in conformity with GAAP.
(e)Where the character or amount of any asset or liability or item of income or
expense is required to be determined, or any accounting computation is required
to be made, for the purpose of this Agreement, such determination or calculation
shall be made, to the extent applicable and except as otherwise specified in
this Agreement or the other Transaction Documents, in accordance with GAAP. When
used herein, the term “financial statement” shall include the notes and
schedules thereto. All accounting determinations and computations hereunder
shall be made without duplication.
(f)The rules of construction set forth in Section 1.4 of the Base Indenture
shall apply for all purposes under this Agreement.
Section 1.3Other Terms. All terms used in Article 9 of the UCC as in effect from
time to time in the State of New York, and not specifically defined herein, are
used herein as defined in such Article 9.
Section 1.4    Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”
ARTICLE II
ADMINISTRATION AND SERVICING OF MANAGED ASSETS
Section 2.1    WRI to act as Manager.
(a)Engagement of the Manager. The Manager is hereby authorized by each
Securitization Entity, and hereby agrees, to continue to perform the Services
(or refrain from the performance of the Services) subject to and in accordance
with the Managing Standard and the terms of this Agreement, the other
Transaction Documents and the Managed Documents. With respect to the IP
Services, the Manager shall perform such IP Services in accordance with the
Managing Standard and the Wingstop IP License Agreement, unless Wingstop
Franchisor determines, in its sole discretion, that additional action is
necessary or desirable in furtherance of the protection of the Securitization
IP, in which case the Manager shall perform such IP Services and additional
related services as are reasonably requested by Wingstop Franchisor. The
Manager, on behalf of each of the Securitization Entities, shall have full power
and authority, acting alone and subject only to the specific requirements and
prohibitions of this Agreement and in accordance with the Managing Standard, the
Indenture and the other applicable Transaction Documents, to do and take any and
all actions, or to refrain from taking any such actions, and to do any and all
things in connection with performing the Services that the Manager determines
are necessary or desirable. Without limiting the
14



--------------------------------------------------------------------------------



generality of the foregoing, but subject to the provisions of this Agreement,
including Section 2.8, the Indenture and the other Transaction Documents, the
Manager, in connection with performing the Services, is hereby authorized and
empowered to execute and deliver, in the Manager’s own name (in its capacity as
agent for the applicable Securitization Entity) or in the name of any
Securitization Entity (pursuant to the applicable Power of Attorney), on behalf
of any Securitization Entity any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Managed Assets. For the avoidance of
doubt, the parties hereto acknowledge and agree that the Manager is providing
Services directly to each applicable Securitization Entity. Nothing in this
Agreement shall preclude any of the Securitization Entities from performing the
Services or any other act on their own behalf at any time and from time to time.
(b)Actions to Create and Perfect Security Interests. Subject to the terms of the
Indenture, including any applicable Series Supplement, the Manager shall take
those actions that are required under the Transaction Documents and Requirements
of Law to maintain continuous perfection and priority (subject to Permitted
Liens and the exclusions from perfection requirements under the Indenture, the
Guarantee and Collateral Agreement and the Transaction Documents) of the
Trustee’s Lien in the Collateral to the extent required by the Indenture and the
Guarantee and Collateral Agreement. Without limiting the foregoing, the Manager
shall file or cause to be filed with the appropriate government office the
financing statements on Form UCC-1, assignments of financing statements on Form
UCC-3, any filings related to the Securitization IP as set forth in Section 8.25
of the Base Indenture and other filings required to be filed in connection with
the Indenture and the other Transaction Documents.
(c)Ownership of Manager-Developed IP.
(i)The Manager acknowledges and agrees that all Securitization IP, including any
Manager-Developed IP arising during the Term, shall, as between the parties, be
owned by and inure exclusively to Wingstop Franchisor. Any copyrightable
material included in such Manager-Developed IP shall, to the fullest extent
allowed by law, be considered a “work made for hire” as that term is defined in
Section 101 of the U.S. Copyright Act of 1976, as amended, and owned by Wingstop
Franchisor. The Manager hereby irrevocably assigns and transfers, without
further consideration, all right, title and interest in such Manager-Developed
IP (and all goodwill connected with the use of and symbolized by Trademarks
included therein) to Wingstop Franchisor. Notwithstanding the foregoing, the
Manager-Developed IP to be transferred to Wingstop Franchisor shall include
rights to use third-party Intellectual Property only to the extent (but to the
fullest extent) that such rights are assignable or sublicensable to Wingstop
Franchisor. All applications to register Manager-Developed IP shall be filed in
the name of Wingstop Franchisor.
(ii)The Manager agrees to cooperate in good faith with Wingstop Franchisor for
the purpose of securing and preserving Wingstop Franchisor’s rights in and to
the applicable Manager-Developed IP, including executing any documents and
taking any actions, at Wingstop Franchisor’s reasonable request, or as deemed
necessary or advisable by the Manager, to confirm, file and record in any
appropriate registry Wingstop Franchisor’s sole legal title in and to such
Manager-Developed IP, it being acknowledged and agreed that any expenses in
connection therewith shall be paid by
15



--------------------------------------------------------------------------------



Wingstop Franchisor. The Manager hereby appoints Wingstop Franchisor as its
attorney-in-fact authorized to execute such documents in the event that Manager
fails to execute the same within twenty (20) days following Wingstop
Franchisor’s written request to do so (it being understood that such appointment
is a power coupled with an interest and therefore irrevocable) with full power
of substitution and delegation.
(d)Grant of Power of Attorney. In order to provide the Manager with the
authority to perform and execute its duties and obligations as set forth herein,
each of the Securitization Entities executed and delivered on the Original
Closing Date a Power of Attorney in substantially the form set forth as
Exhibit A-1 (with respect to Wingstop Franchisor) and Exhibit A-2 (with respect
to all of the Securitization Entities) hereto to the Manager, which Powers of
Attorney shall remain in effect hereunder following the amendment and
restatement of this Agreement on the Closing Date and which shall terminate in
the event that the Manager’s rights under this Agreement are terminated as
provided herein.
(e)Restaurant Operator Insurance. The Manager acknowledges that, to the extent
that it or any of its Affiliates is named as a “loss payee” and/or “additional
insured”, as applicable, under any insurance policies of any Restaurant Operator
or lessee under a Lease, it shall use commercially reasonable efforts to cause
it to be so named in its capacity as the Manager on behalf of Wingstop
Franchisor in connection with each renewal of such insurance policies after the
Closing Date, and the Manager shall promptly deposit or cause to be deposited to
the Insurance Proceeds Account any proceeds received by it or by any
Securitization Entity or any other Affiliate under such insurance policies.
(f)Manager Insurance. The Manager agrees to maintain adequate insurance
consistent with the type and amount maintained by the Manager as of the Closing
Date, subject, in each case, to any adjustments or modifications made in
accordance with the Managing Standard. Such insurance shall cover each of the
Securitization Entities, as an additional insured, to the extent that such
Securitization Entity has an insurable interest therein. All insurance policies
maintained by the Manager on the Closing Date are listed on Schedule 2.1(f)
hereto.
Section 2.2    WRI to act as Manager.
(a)Collection of Payments; Remittances; Collection Account. The Manager shall
maintain and manage the Management Accounts (and certain other accounts from
time to time) in the name of, and for the benefit of, each of the Securitization
Entities. The Manager will have the right to terminate an obsolete account
subject to (i) delivery of an Officer's Certificate from the Issuer to the
Control Party and Trustee, identifying the to-be terminated account and
certifying that the terminated Management Account is and will remain dormant for
so long as the Notes remain outstanding and that no Retained Collections or
funds that currently or in the future would or could become Retained Collections
are or will be deposited therein; and (ii) the absence of any objection to such
termination being issued by Control Party to Manager and Trustee within ten (10)
Business Days of delivery of such Officer's Certificate. Notwithstanding the
foregoing, in no event shall Manager be permitted to terminate any Management
Account that contains or could in the future contain any Retained Collections or
funds that would or could become Retained Collections with the passage of time.
The Manager shall (on behalf of each of the Securitization Entities) (i) cause
the collection of Collections in accordance with the Managing Standard and
subject to and in accordance with the Transaction
16



--------------------------------------------------------------------------------



Documents and (ii) make all deposits to and withdrawals from the Management
Accounts in accordance with this Agreement (including the Managing Standard),
the Indenture and the applicable Managed Documents. The Manager shall (on behalf
of each of the Securitization Entities) make all deposits to the Collection
Account in accordance with terms of the Indenture.
(b)Deposit of Misdirected Funds; No Commingling; Misdirected Payments. The
Manager shall promptly deposit into an International Franchisee Payment Account,
a Concentration Account, the Collection Account or such other appropriate
Account within three (3) Business Days immediately following Actual Knowledge of
the Manager of the receipt thereof and in the form received with any necessary
endorsement or in cash, all payments in respect of the Managed Assets
incorrectly deposited into another account. In the event that any funds not
constituting Collections are incorrectly deposited in any Account, the Manager
shall promptly withdraw such amounts after obtaining Actual Knowledge thereof
and shall pay such amounts to the Person legally entitled to such funds. Except
as otherwise set forth herein or in the Base Indenture, the Manager shall not
commingle any monies that relate to Managed Assets with its own assets and shall
keep separate, segregated and appropriately marked and identified all Managed
Assets and any other property comprising any part of the Collateral, and for
such time, if any, as such Managed Assets or such other property are in the
possession or control of the Manager to the extent such Managed Assets or such
other property is Collateral, the Manager shall hold the same in trust for the
benefit of the Trustee and the Secured Parties (or, following termination of the
Indenture, the applicable Securitization Entity). Additionally, the Manager,
promptly after obtaining Actual Knowledge thereof, shall notify the Trustee in
the Weekly Manager’s Certificate of any amounts incorrectly deposited into any
Indenture Trust Account and arrange for the prompt remittance by the Trustee of
such funds from the applicable Indenture Trust Account to the Manager. The
Trustee shall have no obligation to verify any information provided to it by the
Manager in any Weekly Manager’s Certificate and shall remit such funds to the
Manager based solely on such Weekly Manager’s Certificate.
(c)Investment of Funds in Management Accounts. The Manager shall have the right
to invest and reinvest funds deposited in any Management Account in Eligible
Investments. All income or other gain from such Eligible Investments shall be
credited to the related Management Account, and any loss resulting from such
investments shall be charged to the related Management Account. The Investment
Income available on deposit in the Management Accounts shall be withdrawn on
each Weekly Allocation Date for deposit to the Collection Account for
application as Collections on such Weekly Allocation Date.
(d)Advertising Funds.
(i)Advertising Fees payable by each Franchisee and Non-Securitization Entity
that operates a Company-Owned Restaurant (collectively, the “Restaurant
Operators”) shall be designated to be paid directly (or, if not received
directly in the Ad Fund, transferred by the Manager from the Concentration
Account) to the Ad Fund. The Manager, acting on behalf of the Securitization
Entities, may in accordance with the Managing Standard and the terms of the
Franchise Agreements and this Agreement, as applicable, increase or reduce the
Advertising Fees required to be paid by Franchisees pursuant to the terms of the
Franchise Agreements and this Agreement and in accordance with the Managing
Standard.
17



--------------------------------------------------------------------------------



(ii)The Manager hereby agrees to cause each Non-Securitization Entity that
operates one or more Company-Owned Restaurants to pay Advertising Fees in an
amount to be determined by the Manager which is comparable to the Advertising
Fees payable by Franchisees to fund existing or future national marketing and
advertising activities or materials for the Wingstop Brand; provided that the
Manager may, in accordance with the Managing Standard, increase or reduce the
Advertising Fees required to be paid by such Non-Securitization Entity from time
to time.
Section 2.3    Records.
(a)The Manager shall, in accordance with the Current Practice, retain all
material data (including computerized records) relating directly to, or
maintained in connection with, the servicing of the Managed Assets at its
address indicated in Section 8.5 (or at an off-site storage facility reasonably
acceptable to each of the Securitization Entities, the Servicer and the Back-Up
Manager) or, upon thirty (30) days’ notice to each of the Securitization
Entities, each Rating Agency, the Back-Up Manager, the Trustee and the Servicer,
at such other place where the servicing office of the Manager is located
(provided that the servicing office of the Manager shall at all times be located
in the United States), and shall give the Trustee, the Back-Up Manager and the
Servicer access to all such data in accordance with the terms and conditions of
the Transaction Documents; provided however, that the Trustee shall not be
obligated to verify, recalculate or review any such data. The Manager
acknowledges that Wingstop Franchisor shall own the Intellectual Property rights
in all such data.
(b)If the rights of WRI, as the initial Manager, shall have been terminated in
accordance with Section 6.1 or if this Agreement shall have been terminated
pursuant to Section 8.1, WRI, as the initial Manager, shall, upon demand of the
Trustee (based upon the written direction of the Control Party), in the case of
a termination pursuant to Section 6.1, or upon the demand of the Securitization
Entities, in the case of a termination pursuant to Section 8.1, deliver to the
Successor Manager all data in its possession or under its control (including
computerized records) necessary or desirable for the servicing of the Managed
Assets.
Section 2.4    Administrative Duties of Manager.
(a)Duties with Respect to the Transaction Documents. The Manager, in accordance
with the Managing Standard, shall perform the duties of the applicable
Securitization Entities under the Transaction Documents except for those duties
that are required to be performed by the equity holders, stockholders,
directors, or managers of such Securitization Entity pursuant to applicable
Requirements of Law. In furtherance of the foregoing, the Manager shall consult
with the managers or the directors, as the case may be, of each Securitization
Entity as the Manager deems appropriate regarding the duties of such
Securitization Entity under the applicable Transaction Documents. The Manager
shall monitor the performance of the Securitization Entities and, promptly upon
obtaining Actual Knowledge thereof, shall advise the applicable Securitization
Entity when action is necessary to comply with such Securitization Entity’s
duties under the applicable Transaction Documents. The Manager shall prepare for
execution by the Securitization Entities or shall cause the preparation by other
appropriate Persons of all such documents, reports, filings, instruments,
certificates, notices and opinions as it shall be the duty of the Securitization
Entities to prepare, file or deliver pursuant to the applicable Transaction
Documents.
18



--------------------------------------------------------------------------------



(b)Duties with Respect to the Securitization Entities. In addition to the duties
of the Manager set forth in this Agreement or any of the Transaction Documents,
the Manager, in accordance with the Managing Standard, shall perform such
calculations and shall prepare for execution by each of the Securitization
Entities or shall cause the preparation by other appropriate Persons of all such
documents, reports, filings, instruments, certificates, notices and opinions as
it shall be the duty of each of the Securitization Entities to prepare, file or
deliver pursuant to applicable law, including, for the avoidance of doubt,
securities laws and franchise laws. Pursuant to the directions of each of the
Securitization Entities and in accordance with the Managing Standard, the
Manager shall administer, perform or supervise the performance of such other
activities in connection with each of the Securitization Entities as are not
covered by any of the foregoing provisions and as are expressly requested by any
Securitization Entity and are reasonably within the capability of the Manager.
(c)Records. The Manager shall maintain appropriate books of account and records
relating to the Services performed under this Agreement, which books of account
and records shall be accessible for inspection by each of the Securitization
Entities during normal business hours and upon reasonable notice and by the
Trustee, the Back-Up Manager, the Servicer and the Controlling Class
Representative in accordance with Section 3.1(d).
(d)Election of Controlling Class Representative. Pursuant to Section 11.1(c) of
the Base Indenture, if a CCR Election results in a tie, the Manager shall have
the right to direct the Trustee to appoint one of such tied CCR Candidates
selected by the Manager as the Controlling Class Representative.
Section 2.5    No Offset. The payment obligations of the Manager under this
Agreement shall not be subject to, and the Manager hereby waives, in connection
with the performance of such obligations, any right of offset that the Manager
has or may have against the Trustee, the Servicer or any of the Securitization
Entities, whether in respect of this Agreement, the other Transaction Documents
or any document governing any Managed Asset or otherwise.
Section 2.6    Compensation and Expenses. As compensation for the performance of
its obligations under this Agreement, the Manager shall receive the Weekly
Management Fee and the Supplemental Management Fee, if any, on each Weekly
Allocation Date out of amounts available therefor under the Indenture on such
Weekly Allocation Date in accordance with the Priority of Payments. The Manager
is required to pay from its own funds all expenses it may incur in performing
its obligations hereunder.
The Manager shall be permitted to elect to waive or defer the payment of Weekly
Management Fees and/or Supplemental Management Fees, if any, for any period in
its sole discretion as set forth in the related Weekly Manager’s Certificate,
and in the case of any waiver thereof, to agree with the Issuer that any amount
so waived may be recouped by the Manager from future available Residual Amounts,
in which case any amount so recouped, for the avoidance of doubt, will not be
considered “Weekly Management Fees” or “Supplemental Management Fees” for
purposes of the calculation of Net Cash Flow.
19



--------------------------------------------------------------------------------



Section 2.7    Indemnification.
(a)The Manager agrees to indemnify and hold each of the Securitization Entities,
the Trustee, the Back-Up Manager and the Servicer (both in its capacity as
Servicer and as Control Party) and their respective members, officers,
directors, managers, employees and agents (each, an “Indemnitee”) harmless
against all claims, losses, penalties, fines, forfeitures, liabilities,
obligations, damages, actions, suits and related costs and judgments and other
costs, fees and reasonable expenses, including reasonable and documented fees,
out-of-pocket charges and disbursements of counsel (other than the allocated
costs of in-house counsel), that any of them may incur as a result of (i) the
failure of the Manager to perform or observe its obligations under this
Agreement or any other Transaction Document to which it is a party in its
capacity as Manager, (ii) the breach by the Manager of any representation,
warranty or covenant under this Agreement or any other Transaction Document to
which it is a party in its capacity as Manager or (iii) the Manager’s bad faith,
gross negligence, fraud or willful misconduct in the performance of its duties
under this Agreement or the other Transaction Documents; provided however, that
there shall be no indemnification under this Section 2.7(a) in respect of losses
on the value of any Collateral for a breach of any representation, warranty or
covenant relating to any New Asset provided in Article V so long as the Manager
has complied with Section 2.7(b) and Section 2.7(c) hereunder; provided,
further, that the Manager shall have no obligation of indemnity to an Indemnitee
to the extent any such claims, losses, penalties, fines, forfeitures,
liabilities, obligations, damages, actions, suits and related costs and
judgments and other costs, fees and reasonable expenses are caused by the bad
faith, gross negligence, willful misconduct, or breach of this Agreement by such
Indemnitee (unless caused by the Manager with respect to a Securitization
Entity). In the event the Manager is required to make an indemnification payment
pursuant to this Section 2.7(a) the Manager shall promptly pay such
indemnification payment directly to the applicable Indemnitee (or, if due to a
Securitization Entity, shall deposit such indemnification payment directly to
the Collection Account).
(b)In the event of a breach of any representation, warranty or covenant relating
to any New Asset provided in Article V that is not remedied within thirty
(30) days of the Manager having obtained Actual Knowledge of such breach or
written notice thereof, the Manager shall promptly notify the Trustee and the
Servicer and pay the Indemnification Amount to the applicable Securitization
Entity; provided that if the applicable breach affects only a portion of such
New Asset without a Material Adverse Effect on the cash flow generated by or in
connection with such New Asset, the Manager shall only be required to pay the
Indemnification Amount with respect to such affected portion of such New Asset.
(c)In addition to the rights provided in Section 2.7(b), the Manager agrees to
indemnify and hold each Indemnitee harmless if any action or proceeding
(including any governmental investigation and/or the assessment of any fines or
similar items) shall be brought or asserted against such Indemnitee in respect
of a material breach of any representation, warranty or covenant relating to any
New Asset provided in Article V to the extent provided in Section 2.7(a).
(d)Any Indemnitee that proposes to assert the right to be indemnified under this
Section 2.7 shall promptly, after receipt of notice of the commencement of any
action, suit or proceeding against such party in respect of which a claim is to
be made against the Manager, notify the Manager of the commencement of such
action, suit or proceeding, enclosing a copy of all papers served. In the event
that any action, suit or proceeding shall be brought against any Indemnitee,
such
20



--------------------------------------------------------------------------------



Indemnitee shall notify the Manager of the commencement thereof and the Manager
shall be entitled to participate in, and to the extent that it shall wish, to
assume the defense thereof, with its counsel reasonably satisfactory to such
Indemnitee (which, in the case of a Securitization Entity, shall be reasonably
satisfactory to the Control Party, as well), and after notice from the Manager
to such Indemnitee of its election to assume the defense thereof, the Manager
shall not be liable to such Indemnitee for any legal expenses subsequently
incurred by such Indemnitee in connection with the defense thereof; provided
that the Manager shall not enter into any settlement with respect to any claim
or proceeding unless such settlement includes a release of such Indemnitee from
all liability on claims that are the subject matter of such settlement; and
provided, further, that the Indemnitee shall have the right to employ its own
counsel in any such action the defense of which is assumed by the Manager in
accordance with this Section 2.7(d), but the fees and expenses of such counsel
shall be at the expense of such Indemnitee unless (i) the employment of counsel
by such Indemnitee has been specifically authorized by the Manager, (ii) the
Manager is advised in writing by counsel to such Indemnitee or the Control Party
that joint representation would give rise to a conflict of interest between such
Indemnitee’s position and the position of the Manager in respect of the defense
of the claim, (iii) the Manager shall have failed within a reasonable period of
time to assume the defense of such action or proceeding and employ counsel
reasonably satisfactory to the Indemnitee in any such action or proceeding or
(iv) the named parties to any such action or proceeding (including any impleaded
parties) include both the Indemnitee and the Manager, and the Indemnitee shall
have been advised by counsel that there may be one or more legal defenses
available to it which are different from or additional to those available to the
Manager (in which case, the Indemnitee notifies the Manager in writing that it
elects to employ separate counsel at the expense of the Manager, the reasonable
fees and expenses of such Indemnitee’s counsel shall be borne by the Manager and
the Manager shall not have the right to assume the defense of such action or
proceeding on behalf of such Indemnitee, it being understood, however, that the
Manager shall not, in connection with any one such action or proceeding or
separate but substantially similar or related actions or proceedings in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for such fees and expenses of more than one separate firm of attorneys at
any time for the Indemnitee). The provisions of this Section 2.7 shall survive
the termination of this Agreement or the earlier resignation or removal of any
party hereto; provided however, that no Successor Manager shall be liable under
this Section 2.7 with respect to any Defective New Asset or any other matter
occurring prior to its succession hereunder. Notwithstanding anything in this
Section 2.7 to the contrary, any delay or failure by an Indemnitee in providing
the Manager with notice of any action shall not relieve the Manager of its
indemnification obligations except to the extent the Manager is materially
prejudiced by such delay or failure of notice.
Section 2.8    Nonpetition Covenant. Until the date that is one year and one day
after the date upon which the Issuer has paid in full all Series of Notes
Outstanding (and the Transaction Documents have been terminated), the Manager
shall not institute against any Securitization Entity, or join with any other
Person in instituting against any Securitization Entity, any bankruptcy,
reorganization, arrangement, insolvency, liquidation or receivership proceeding
under any federal or state bankruptcy, insolvency or similar law or consent to,
or make application for or institute or maintain any action for, the dissolution
of any Securitization Entity under the Delaware LLC Act or any other applicable
Requirements of Law.
21



--------------------------------------------------------------------------------



Section 2.9    Franchisor Consent. Subject to the Managing Standard and the
terms of the Indenture, the Manager shall have the authority, on behalf of the
applicable Securitization Entities, to grant or withhold consents of the
“franchisor” or “licensor” required under the Franchise Documents.
Section 2.10    Appointment of Sub-managers.
(a)The Manager may enter into Sub-managing Arrangements with third parties
(including Affiliates) (each, a “Sub-manager”) to provide the Services
hereunder; provided that, other than with respect to a Sub-managing Arrangement
with an Affiliate of the Manager, no Sub-managing Arrangement shall be effective
unless and until (i) the Manager receives the consent of the Control Party,
(ii) such sub-manager executes and delivers an agreement, in form and substance
reasonably satisfactory to the Control Party, to perform and observe, or in the
case of an assignment, an assumption by such successor entity of the due and
punctual performance and observance of, the applicable covenants and conditions
to be performed or observed by the Manager under this Agreement; provided that
such Sub-managing Arrangement shall be terminable by the Control Party upon a
Manager Termination Event and shall contain transitional servicing provisions
substantially similar to those provided in Section 6.2 and intellectual property
provisions substantially similar to those provided in Section 6.4, (iii) a
written notice has been provided to the Trustee, the Back-Up Manager and the
Control Party and (iv) such Sub-managing Arrangement, or assignment and
assumption by such Sub-manager, satisfies the Rating Agency Condition. The
Manager shall not enter into any Sub-managing Arrangement which delegates the
performance of any fundamental business operations such as responsibility for
the franchise development, operations and marketing strategies for the Wingstop
Brand and Branded Restaurants to any Person that is not an Affiliate without
receiving the prior written consent of the Control Party. The Manager may
delegate to any Sub-manager administration of any Management Account; provided
that, prior to accepting instructions from any such Sub-manager regarding any
such Managed Account, the Trustee may require that such Sub-manager provide all
applicable know-your-customer documentation required by the Trustee.
Notwithstanding anything to the contrary herein or in any Sub-managing
Arrangement, the Manager shall remain primarily and directly liable for its
obligations hereunder and in connection with any Sub-managing Arrangement.
(b)The Manager hereby re-appoints Wingstop GCM, LLC, a Florida limited liability
company, to continue in its capacity as Sub-manager for purposes of
administering the gift card program of the Wingstop Brand.
Section 2.11    Insurance/Condemnation Proceeds. Upon receipt of any
Insurance/Condemnation Proceeds, by or on behalf of any Securitization Entity,
the Manager (on behalf of the Securitization Entities), in accordance with
Section 5.10(d) of the Base Indenture, shall deposit or cause the deposit of
such Insurance/Condemnation Proceeds to the Insurance Proceeds Account. At the
election of the Manager (on behalf of the applicable Securitization Entity) (as
notified by the Manager to the Trustee, the Servicer, and the Back-Up Manager
promptly after receipt of the Insurance/Condemnation Proceeds, which notice
shall be required only with respect to Insurance/Condemnation Proceeds in an
aggregate amount in excess of $5,000,000 in any fiscal year) and so long as no
Rapid Amortization Event shall have occurred and be continuing, the Manager (on
behalf of the Securitization Entities) may reinvest such Insurance/Condemnation
Proceeds to repair or replace the assets in respect of which such proceeds were
received within the applicable Casualty Reinvestment Period; provided that (i)
in the event the Manager has repaired or replaced the assets with respect to
22



--------------------------------------------------------------------------------



which such Insurance/Condemnation Proceeds have been received prior to the
receipt of such Insurance/Condemnation Proceeds, such Insurance/Condemnation
Proceeds shall be used to reimburse the Manager for any expenditures in
connection with such repair or replacement and (ii) any Insurance/Condemnation
Proceeds received in connection with the exercise of any non-temporary
condemnation, eminent domain or similar powers exercised pursuant to
Requirements of Law may be reinvested in Eligible Assets in accordance with the
Indenture.
Section 2.12    Permitted Asset Dispositions. The Manager (acting on behalf of
each of the Securitization Entities), in accordance with Section 8.16 of the
Base Indenture and the Managing Standard, may dispose of property of any of the
Securitization Entities from time to time pursuant to a Permitted Asset
Disposition. Upon receipt of any Asset Disposition Proceeds from any Permitted
Asset Disposition, the Manager (on behalf of the applicable Securitization
Entities), in accordance with Section 5.10(c) of the Base Indenture, shall
deposit or cause the deposit of such Asset Disposition Proceeds to the Asset
Disposition Proceeds Account. At the election of the Manager (on behalf of the
applicable Securitization Entity) and so long as no Rapid Amortization Event
shall have occurred and be continuing, the Manager (on behalf of the
Securitization Entities) may reinvest such Asset Disposition Proceeds in
Eligible Assets within the applicable Asset Disposition Reinvestment Period.
Section 2.13    Letter of Credit Reimbursement Agreement. In the event that any
Non-Securitization Entity has deposited cash collateral as security for its
obligations under the Letter of Credit Reimbursement Agreement into a bank
account maintained in the name of the Issuer, (i) if such Non-Securitization
Entity fails to make any payment to the Issuer when due under the Letter of
Credit Reimbursement Agreement, the Manager shall withdraw the amount of such
delinquent payment from such bank account within one Business Day of the due
date of such payment under the Letter of Credit Reimbursement Agreement and
deposit such amount into the Collection Account, and (ii) if the amount on
deposit in such account exceeds an amount equal to 105% of the sum of (x) the
aggregate exposure under all outstanding letters of credit under the Letter of
Credit Reimbursement Agreement plus (y) the aggregate amount then due to the
Issuer under Section 4 or Section 5 of the Letter of Credit Reimbursement
Agreement, the Manager shall withdraw the amount of such excess from such
account and pay such excess to the applicable Non-Securitization Entity.
Section 2.14    Manager Advances. The Manager may, but is not obligated to, make
Manager Advances to, or on behalf of, any Securitization Entity in connection
with the operation of the Managed Assets. Manager Advances will accrue interest
at the Advance Interest Rate and shall be reimbursable on each Weekly Allocation
Date in accordance with the Priority of Payments.
ARTICLE III
STATEMENTS AND REPORTS
Section 3.1    Reporting by the Manager.
(a)Reports Required Pursuant to the Indenture. The Manager, on behalf of each of
the Securitization Entities, shall furnish, or cause to be furnished, to the
Trustee, all reports and notices required to be delivered to the Trustee by any
Securitization Entity pursuant to the Indenture (including pursuant to
Article IV of the Base Indenture) or any other Transaction Document.
23



--------------------------------------------------------------------------------



(b)Delivery of Financial Statements. The Manager shall provide the financial
statements of Parent, Manager and each of the Securitization Entities as
required under Section 4.1(f) and (g) of the Base Indenture.
(c)Franchisee Termination Notices. The Manager shall send to the Trustee, the
Servicer and the Back-Up Manager, as soon as reasonably practicable but in no
event later than fifteen (15) Business Days following the date of the notice, a
copy of any notices of termination of one or more Franchise Agreements sent by
the Manager on behalf of Wingstop Franchisor to any Franchisee unless (i) the
related Franchised Restaurant(s) generated less than $500,000 in Franchisee
Royalty Payments during the immediately preceding fiscal year or (ii) the
related Franchised Restaurant continues to operate pursuant to an agreement
between Wingstop Franchisor or the Manager on its behalf and such Franchisee.
(d)Additional Information; Access to Books and Records. The Manager shall
furnish from time to time such additional information regarding the Collateral
or compliance with the covenants and other agreements of WRI and any
Securitization Entity under the Transaction Documents as the Trustee, the
Back-Up Manager or the Servicer may reasonably request, subject at all times to
compliance with the Exchange Act, the Securities Act and any other applicable
law. The Manager shall, and shall cause each Securitization Entity to, permit,
at reasonable times upon reasonable notice, the Servicer, the Controlling Class
Representative and the Trustee or any Person appointed by any of them as its
agent to visit and inspect any of its properties, examine its books and records
and discuss its affairs with its officers, directors, managers, employees and
independent certified public accountants, and up to one such visit and
inspections by each of the Servicer, the Controlling Class Representative and
the Trustee, or any Person appointed by them shall be reimbursable as a
Securitization Operating Expense per calendar year, with any additional visit or
inspection by any such Person being at such Person’s sole cost and expense;
provided however, that during the continuance of a Warm Back-Up Management
Trigger Event, an Advance Period continuing for at least 60 days, a Rapid
Amortization Event, a Default, or an Event of Default, or to the extent
expressly required without the instruction of any other party under the terms of
any Transaction Documents, any such Person may visit and conduct such activities
at any time and all such visits and activities will constitute a Securitization
Operating Expense. Notwithstanding the foregoing, the Manager shall not be
required to disclose or make available communications protected by the
attorney-client privilege.
(e)Leadership Team Changes. The Manager shall promptly notify the Trustee, the
Back-Up Manager and the Servicer of any termination or resignation of any
persons included in the Leadership Team that occurs within 12 months following a
Change of Control.
(f)Instructions as to Withdrawals and Payments. The Manager, on behalf of the
Issuer, will furnish, or cause to be furnished, to the Trustee or the Paying
Agent, as applicable, written instructions to make withdrawals and payments from
the Collection Account and any other Base Indenture Accounts or any Series
Account, as contemplated herein, in the Base Indenture and in any Series
Supplement. The Trustee and the Paying Agent shall follow any such written
instructions in accordance with the terms and conditions of the Base Indenture
and any applicable Series Supplement.
Section 3.2    Appointment of Independent Auditor. On or before the Closing
Date, the Securitization Entities shall appoint an Independent publicly
registered accounting firm of recognized
24



--------------------------------------------------------------------------------



national reputation that is reasonably acceptable to the Control Party to serve
as the independent auditors (“Independent Auditors”) for purposes of preparing
and delivering the reports required under Section 3.3. It is hereby acknowledged
that the accounting firms of Deloitte & Touche LLP and Ernst & Young LLP are
acceptable for purposes of serving as Independent Auditors. The Securitization
Entities may not remove the Independent Auditors without first giving thirty
(30) days’ prior written notice to the Independent Auditors, with a copy of such
notice also given concurrently to the Trustee, each Rating Agency, the Control
Party, the Manager (if applicable) and the Servicer. Upon any resignation by
such firm or removal of such firm, the Securitization Entities shall promptly
appoint a successor thereto that shall also be a firm of independent registered
public accountants of recognized national reputation to serve as the Independent
Auditors hereunder. If the Securitization Entities shall fail to appoint a
successor firm of Independent Auditors within thirty (30) days after the
effective date of any such resignation or removal, the Control Party shall
promptly appoint a successor firm of independent registered public accountants
of recognized national reputation that is reasonably satisfactory to the Manager
to serve as the Independent Auditors hereunder. The fees of any Independent
Auditors shall be payable by the Securitization Entities.
Section 3.3    Annual Accountants’ Reports. The Manager shall furnish, or cause
to be furnished to the Trustee, the Servicer, the Back-Up Manager and each
Rating Agency, within one hundred fifty (150) days after the end of each fiscal
year of the Manager, commencing with the fiscal year ending on or about December
26, 2020, (i) a report of the Independent Auditors (who may also render other
services to the Manager) or the Back-Up Manager summarizing the findings of a
set of agreed-upon procedures performed by the Independent Auditors or the
Back-Up Manager with respect to compliance with the Quarterly Noteholders’
Reports for such fiscal year (or other period) with the standards set forth
herein, and (ii) a report of the Independent Auditors or the Back-Up Manager to
the effect that such firm has examined the assertion of the Manager’s management
as to its compliance with its management requirements for such fiscal year (or
other period), and that (x) in the case of the Independent Auditors, such
examination was made in accordance with standards established by the American
Institute of Certified Public Accountants and (y) except as described in the
report, management’s assertion is fairly stated in all material respects. In the
case of the Independent Auditors, the report will also indicate that the firm is
independent of the Manager within the meaning of the Code of Professional Ethics
of the American Institute of Certified Public Accountants (each, an “Annual
Accountants’ Report”). In the event such Independent Auditors require the
Trustee to agree to the procedures to be performed by such firm in any of the
reports required to be prepared pursuant to this Section 3.3, the Manager shall
direct the Trustee in writing to so agree as to the procedures described
therein; it being understood and agreed that the Trustee shall deliver such
letter of agreement (which shall be in a form satisfactory to the Trustee) in
conclusive reliance upon the direction of the Manager, and the Trustee has not
made any independent inquiry or investigation as to, and shall have no
obligation or liability in respect of, the sufficiency, validity or correctness
of such procedures.
Section 3.4    Available Information. The Manager, on behalf of each of the
Securitization Entities, shall make available the information requested by
prospective purchasers necessary to satisfy the requirements of Rule 144A under
the Securities Act, as amended, and the Investment Company Act, as amended. The
Manager shall deliver such information, and shall promptly deliver copies of all
Quarterly Noteholders’ Reports and Annual Accountants’ Reports, to the Trustee
as contemplated under Section 4.1 of the Base Indenture, to enable the Trustee
to redeliver such information to
25



--------------------------------------------------------------------------------



purchasers or prospective purchasers of the Notes as contemplated by Section 4.4
of the Base Indenture.
ARTICLE IV
THE MANAGER
Section 4.1    Representations and Warranties Concerning the Manager. The
Manager represents and warrants to each Securitization Entity, the Trustee and
the Servicer, as of the Closing Date (except if otherwise expressly noted), as
follows:
(a)Organization and Good Standing. The Manager (i) is a corporation, duly formed
and organized, validly existing and in good standing under the laws of the State
of Texas, (ii) is duly qualified to do business as a foreign corporation and in
good standing under the laws of each jurisdiction where the character of its
property, the nature of its business or the performance of its obligations under
the Transaction Documents make such qualification necessary and (iii) has the
power and authority (x) to own its properties and to conduct its business as
such properties are currently owned and such business is currently conducted and
(y) to perform its obligations under this Agreement, except in each case
referred to in clause (ii) or (iii) to the extent that a failure to do so would
not reasonably be expected to result in a Material Adverse Effect on the
Manager.
(b)Power and Authority; No Conflicts. The execution and delivery by the Manager
of this Agreement and its performance of, and compliance with, the terms hereof
are within the power of the Manager and have been duly authorized by all
necessary corporate action on the part of the Manager. Neither the execution and
delivery of this Agreement, nor the consummation of the transactions herein, nor
compliance with the provisions hereof, shall conflict with or result in a breach
of, or constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, any order of any Governmental Authority
or any of the provisions of any Requirement of Law binding on the Manager or its
properties, or the charter or bylaws or other organizational documents of the
Manager, or any of the provisions of any material indenture, mortgage, lease,
contract or other instrument to which the Manager is a party or by which it or
its property is bound or result in the creation or imposition of any Lien upon
any of its property pursuant to the terms of any such indenture, mortgage,
leases, contract or other instrument, except, in each case, (i) pursuant to the
Indenture and the other Transaction Documents or (ii) to the extent such
default, creation or imposition would not reasonably be expected to result in a
Material Adverse Effect on the Manager, the Collateral, taken as a whole, or any
of the Securitization Entities.
(c)Consents. Except (i) for registrations as a franchise broker or franchise
sales agent as may be required under state franchise statutes and regulations,
(ii) to the extent that a state or foreign franchise law requires filing and
other compliance actions by virtue of considering the Manager as a
“subfranchisor”, (iii) for any consents, licenses, approvals, authorizations,
registrations, notifications, waivers or declarations that have been obtained or
made and are in full force and effect and (iv) to the extent that a failure to
do so would not reasonably be expected to result in a Material Adverse Effect on
the Manager, the Collateral, taken as a whole, or any of the Securitization
Entities, the Manager is not required to obtain the consent of any other party
or the consent, license, approval or authorization of, or file any registration
or declaration with, any Governmental Authority in
26



--------------------------------------------------------------------------------



connection with the execution, delivery or performance by the Manager of this
Agreement, or the validity or enforceability of this Agreement against the
Manager.
(d)Due Execution and Delivery. This Agreement has been duly executed and
delivered by the Manager and constitutes a legal, valid and binding obligation
of the Manager enforceable against the Manager in accordance with its terms
(subject to applicable insolvency laws and to general principles of equity).
(e)No Litigation. There are no actions, suits, investigations or proceedings
pending or, to the Actual Knowledge of the Manager, threatened against or
affecting the Manager, before or by any Governmental Authority having
jurisdiction over the Manager or any of its properties or with respect to any of
the transactions contemplated by this Agreement (i) asserting the illegality,
invalidity or unenforceability, or seeking any determination or ruling that
would affect the legality, binding effect, validity or enforceability of this
Agreement or (ii) which would reasonably be expected to result in a Material
Adverse Effect on the Manager, the Collateral, taken as a whole, or any of the
Securitization Entities.
(f)Compliance with Requirements of Law. The Manager is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
would not, in the aggregate, reasonably be expected to result in a Material
Adverse Effect on the Manager, the Collateral, taken as a whole, or any of the
Securitization Entities.
(g)No Default. The Manager is not in default under any agreement, contract,
instrument or indenture to which the Manager is a party or by which it or its
properties is or are bound, or with respect to any order of any Governmental
Authority, except to the extent such default would not reasonably be expected to
result in a Material Adverse Effect on the Manager or the Collateral, taken as a
whole; and no event has occurred which with notice or lapse of time or both
would constitute such a default with respect to any such agreement, contract,
instrument or indenture, or with respect to any such order of any Governmental
Authority.
(h)Taxes. The Manager has filed or caused to be filed and shall file or cause to
be filed all federal tax returns and all material state and other tax returns
that are required to be filed except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect. The Manager has
paid or caused to be paid, and shall pay or cause to be paid, all taxes owed by
the Manager pursuant to said returns or pursuant to any assessments made against
it or any of its property (other than any amount of tax the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP, to the extent required, have
been provided on the books of the Manager).
(i)Accuracy of Information. No written report, financial statements, certificate
or other information furnished (other than projections, budgets, other estimates
and general market, industry and economic data) to the Servicer or the Back-Up
Manager by or on behalf of the Manager in connection with the transactions
contemplated hereby or pursuant to any provision of this Agreement or any other
Transaction Document (when taken together with all other information furnished
by or on behalf of the Manager to the Servicer or the Back-Up Manager), contains
any material misstatement of fact as of the date furnished or omits to state any
material fact necessary to make the statements therein not materially misleading
in each case when taken as a whole and in the
27



--------------------------------------------------------------------------------



light of the circumstances under which they were made; and with respect to its
projected financial information, the Manager represents only that such
information was prepared in good faith based on assumptions believed to be
reasonable at the time.
(j)[Reserved].
(k)No Material Adverse Change. Since October 9, 2020, except as otherwise set
forth in the Offering Memorandum, there has been no development or event that
has had or would reasonably be expected to result in a Material Adverse Effect
on the Manager or the Collateral, taken as a whole.
(l)ERISA. Neither the Manager nor any member of a Controlled Group that includes
the Manager has established, maintains, contributes to, or has any liability in
respect of (or has in the past three years established, maintained, contributed
to, or had any liability in respect of) any Pension Plan except as listed on
Schedule 8.14 to the Indenture. Neither the Manager nor any of its Affiliates
has any contingent liability with respect to any post-retirement welfare
benefits under a Welfare Plan, other than liability for continuation (i)
described in Part 6 of Subtitle B of Title I of ERISA or other applicable
continuation of coverage laws, (ii) provided in connection with the payment of
severance benefits or (iii) that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. Each Employee
Benefit Plan presently complies and has been maintained in compliance with its
terms and with the requirements of all applicable statutes, rules and
regulations, including ERISA and the Code, except for such instances of
noncompliance as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. No “prohibited transaction”
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) has
occurred with respect to any Employee Benefit Plan, other than transactions
effected pursuant to a statutory or administrative exemption or such
transactions as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. Except as would not reasonably
be expected to result in a Material Adverse Effect, each such Employee Benefit
Plan that is intended to be qualified under Section 401(a) of the Code is so
qualified and nothing has occurred, whether by action or by failure to act,
which would cause the loss of such qualification.
(m)No Manager Termination Event. No Manager Termination Event has occurred or is
continuing, and, to the Actual Knowledge of the Manager, there is no event
which, with notice or lapse of time, or both, would constitute a Manager
Termination Event.
(n)Location of Records. The offices at which the Manager keeps its records
concerning the Managed Assets are located at the addresses indicated in
Section 8.5.
(o)DISCLAIMER. EXCEPT FOR THE MANAGER’S REPRESENTATIONS AND WARRANTIES SET FORTH
HEREIN AND IN ANY OTHER TRANSACTION DOCUMENT, THE MANAGER MAKES NO WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, STATUTORY OR
OTHERWISE, WITH RESPECT TO THE SUBJECT MATTER HEREOF TO ANY OTHER PARTY, AND
EACH PARTY EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTIES, INCLUDING WARRANTY OF
TITLE, NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
28



--------------------------------------------------------------------------------



Section 4.2    Existence; Status as Manager. The Manager shall (a) keep in full
effect its existence under the laws of the state of its incorporation, (b)
maintain all rights and privileges necessary or desirable in the normal conduct
of its business and the performance of its obligations hereunder except to the
extent that failure to do so would not reasonably be expected to result in a
Material Adverse Effect and (c) obtain and preserve its qualification to do
business in each jurisdiction in which the failure to so qualify either
individually or in the aggregate would reasonably be expected to result in a
Material Adverse Effect.
Section 4.3    Performance of Obligations.
(a)Performance. The Manager shall perform and observe all of its obligations and
agreements contained in this Agreement and the other Transaction Documents in
accordance with the terms hereof and thereof and in accordance with the Managing
Standard, as applicable.
(b)Special Provisions as to Securitization IP.
(i)The Manager acknowledges and agrees that Wingstop Franchisor has the right
and duty to control the quality of the goods and services offered under Wingstop
Franchisor’s Trademarks included in the Securitization IP and the manner in
which such Trademarks are used in order to maintain the validity and
enforceability of and its ownership of the Trademarks included in the
Securitization IP. The Manager shall not take any action contrary to the express
written instruction of Wingstop Franchisor with respect to: (A) the promulgation
of standards with respect to the operation of the Branded Restaurants, including
quality of food, cleanliness, appearance, and level of service (or the making of
material changes to the existing standards), (B) the promulgation of standards
with respect to new businesses, products and services which Wingstop Franchisor
approves for inclusion in the license granted under the Wingstop IP License
Agreement (or other license agreement or sublicense agreement for which the
Manager is performing IP Services), (C) the nature and implementation of means
of monitoring and controlling adherence to the standards, (D) the terms of any
Franchise Agreements or other sublicense agreements relating to the quality
standards which Franchisees and other licensees and sublicensees must follow
with respect to businesses, products, and services offered under the Trademarks
included in the Securitization IP and the usage of such Trademarks, (E) the
commencement and prosecution of enforcement actions with respect to the
Trademarks included in the Securitization IP and the terms of any settlements
thereof, (F) the adoption of any variations on the Wingstop Brand which are not
in use on the date hereof, or other new Trademarks to be included in the
Securitization IP, (G) the abandonment of any Securitization IP and (H) any uses
of the Securitization IP that are not consistent with the Managing Standard.
Wingstop Franchisor shall have the right to monitor the Manager’s compliance
with the foregoing and its performance of the IP Services and, in furtherance
thereof, Manager shall provide Wingstop Franchisor, at its written request from
time to time, with copies of Franchise Documents and other sublicenses, samples
of products and materials bearing the Trademarks included in the Securitization
IP used by Franchisees and other licensees and sublicensees. Nothing in this
Agreement shall limit Wingstop Franchisor’s rights or WRI’s obligations under
the Wingstop IP License Agreement or any other agreement with respect to which
the Manager is performing IP Services.
29



--------------------------------------------------------------------------------



(ii)Wingstop Franchisor hereby grants to the Manager a non-exclusive,
royalty-free sublicensable license to use the Securitization IP in connection
with the performance of the Services under this Agreement. In connection with
the Manager’s or any Sub-manager’s use of any Trademark included in the
Securitization IP pursuant to the foregoing license, the Manager agrees to
adhere to the quality control provisions and sublicensing provisions, with
respect to sublicenses issued hereunder, which are contained in the Wingstop IP
License Agreement, as applicable to the product or service to which such
Trademark pertains, as if such provisions were incorporated by reference herein.
(c)License from Manager and Sub-managers to Wingstop Franchisor. The Manager and
each Sub-manager hereby grant Wingstop Franchisor and any Successor Manager a
perpetual, non-exclusive, royalty-free, sublicensable, worldwide right and
license to use any proprietary software controlled by the Manager or such
Sub-manager, as applicable, for use in connection with operation of the Branded
Restaurants.
(d)Right to Receive Instructions. Without limiting the Manager’s obligations
under Section 4.3(b) above, in the event that the Manager is unable to decide
between alternative courses of action, or is unsure as to the application of any
provision of this Agreement, the other Transaction Documents or any Managed
Documents, or any such provision is, in the good faith judgment of the Manager,
ambiguous as to its application, or is, or appears to be, in conflict with any
other applicable provision, or in the event that this Agreement, any other
Transaction Document or any Managed Document permits any determination by the
Manager or is silent or is incomplete as to the course of action which the
Manager is required to take with respect to a particular set of facts, the
Manager may make a Consent Request to the Control Party for written instructions
in accordance with the Indenture and the other Transaction Documents and, to the
extent that the Manager shall have acted or refrained from acting in good faith
in accordance with instructions, if any, received from the Control Party with
respect to such Consent Request, the Manager shall not be liable on account of
such action or inaction to any Person; provided that the Control Party shall be
under no obligation to provide any such instruction if it is unable to decide
between alternative courses of action. Subject to the Managing Standard, if the
Manager shall not have received appropriate instructions from the Control Party
within ten days of such notice (or within such shorter period of time as may be
specified in such notice), the Manager may, but shall be under no duty to, take
or refrain from taking such action, not inconsistent with this Agreement or the
Transaction Documents, as the Manager shall deem to be in the best interests of
the Noteholders and each of the Securitization Entities. The Manager shall have
no liability to any Secured Party or the Controlling Class Representative for
such action or inaction taken in reliance on the preceding sentence except for
the Manager’s own bad faith, gross negligence or willful misconduct.
(e)Limitation on Manager’s Duties and Responsibilities.
(i)The Manager shall not have any duty or obligation to manage, make any payment
in respect of, register, record, sell, reinvest, dispose of, create, perfect or
maintain title to, or any security interest in, or otherwise deal with the
Collateral, to prepare or file any report or other document or to otherwise take
or refrain from taking any action under, or in connection with, any document
contemplated hereby to which the Manager is a party, except as expressly
provided by the terms of this Agreement or the other Transaction Documents and
consistent with the Managing Standard, and no such implied duties or obligations
shall be read
30



--------------------------------------------------------------------------------



into this Agreement against the Manager. The Manager nevertheless agrees that it
shall, at its own cost and expense, promptly take all action as may be necessary
to discharge any Liens (other than Permitted Liens) on any part of the Managed
Assets which result from valid claims against the Manager personally whether or
not related to the ownership or administration of the Managed Assets or the
transactions contemplated by the Transaction Documents.
(ii)Except as otherwise set forth herein and in the other Transaction Documents,
the Manager shall have no responsibility under this Agreement other than to
render the Services in good faith and consistent with the Managing Standard.
(iii)The Manager shall not manage, control, use, sell, reinvest, dispose of or
otherwise deal with any part of the Collateral except in accordance with the
powers granted to, and the authority conferred upon, the Manager pursuant to
this Agreement or the other Transaction Documents.
(f)Limitations on the Manager’s Liabilities, Duties and Responsibilities.
Subject to Section 2.7 and except for any loss, liability, expense, damage,
action, suit or injury arising out of, or resulting from, (i) any breach or
default by the Manager in the observance or performance of any of its agreements
contained in this Agreement or any other Transaction Document to which it is a
party in its capacity as Manager, (ii) the breach by the Manager of any
representation, warranty or covenant made by it herein or any other Transaction
Document to which it is a party in its capacity as Manager or (iii) acts or
omissions constituting the Manager’s own bad faith, gross negligence or willful
misconduct in the performance of its duties hereunder or under the other
Transaction Documents to which it is a party in its capacity as Manager, neither
the Manager nor any of its Affiliates (other than any Securitization Entity),
managers, officers, members or employees shall be liable to any Securitization
Entity, the Noteholders or any other Person under any circumstances, including,
without limitation:
(1)for any action taken or omitted to be taken by the Manager in good faith in
accordance with the instructions of the Trustee or the Control Party;
(2)for any representation, warranty, covenant, agreement or Indebtedness of any
Securitization Entity under the Notes, any other Transaction Documents or the
Managed Documents, or for any other liability or obligation of any
Securitization Entity;
(3)for the validity or sufficiency of this Agreement or the due execution hereof
by any party hereto other than the Manager, or the form, character, genuineness,
sufficiency, value or validity of any part of the Collateral (including the
creditworthiness of any Franchisee, lessee or other obligor thereunder), or for,
or in respect of, the validity or sufficiency of the Transaction Documents;
(4)for any action or inaction of the Trustee, the Back-Up Manager or the
Servicer or for the performance of, or the supervision of the performance of,
any obligation under this Agreement or any other Transaction Document that is
required to be performed by the Trustee, the Back-Up Manager or the Servicer;
and
31



--------------------------------------------------------------------------------



(5)for any error of judgment made in good faith that does not violate the
Managing Standard.
(g)No Financial Liability. No provision of this Agreement (other than
Sections 2.6, 2.7, 4.3(e)(i) and 4.3(f)) shall require the Manager to expend or
risk its funds or otherwise incur any financial liability in the performance of
any of its rights or powers hereunder, if the Manager shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not compensated by the payment of the Weekly
Management Fees and is otherwise not reasonably assured or provided to the
Manager. The Manager shall not be liable under the Notes and shall not be
responsible for any amounts required to be paid by the Issuer under or pursuant
to the Indenture.
(h)Reliance. The Manager may, reasonably and in good faith, conclusively rely
on, and shall be protected in acting or refraining from acting when doing so, in
each case in accordance with any signature, instrument, notice, resolution,
request, consent, order, certificate, report, opinion, bond or other document or
paper reasonably believed by it to be genuine and believed by it to be signed by
the proper party or parties other than its Affiliates. The Manager may
reasonably accept a certified copy of a resolution of the board of directors or
other governing body of any corporate or other entity other than its Affiliates
as conclusive evidence that such resolution has been duly adopted by such body
and that the same is in full force and effect. As to any fact or matter the
manner or ascertainment of which is not specifically prescribed herein, the
Manager may in good faith for all purposes hereof reasonably rely on a
certificate, signed by any Authorized Officer of the relevant party, as to such
fact or matter, and such certificate reasonably relied upon in good faith shall
constitute full protection to the Manager for any action taken or omitted to be
taken by it in good faith in reliance thereon.
(i)Consultations with Third Parties; Advice of Counsel. In the exercise and
performance of its duties and obligations hereunder or under any of the
Transaction Documents, the Manager (A) may act directly or through agents or
attorneys pursuant to agreements entered into with any of them; provided that
the Manager shall remain primarily liable hereunder for the acts or omissions of
such agents or attorneys and (B) may, at the expense of the Manager, consult
with external counsel or accountants selected and monitored by the Manager in
good faith and in the absence of gross negligence, and the Manager shall not be
liable for anything done, suffered or omitted in good faith by it in accordance
with the advice or opinion of any such external counsel or accountants with
respect to legal or accounting matters.
(j)Independent Contractor. In performing its obligations as manager hereunder
the Manager acts solely as an independent contractor of each of the
Securitization Entities, except to the extent the Manager is deemed to be an
agent of any of the Securitization Entities by virtue of engaging in franchise
sales activities, as a broker, or receiving payments on behalf of each of the
Securitization Entities, as applicable. Nothing in this Agreement shall, or
shall be deemed to, create or constitute any joint venture, partnership,
employment, or any other relationship between any of the Securitization Entities
and the Manager other than the independent contractor contractual relationship
established hereby. Nothing herein shall be deemed to vest in the Manager title
to, or ownership or property interest in, any of the Securitization IP. Except
as otherwise provided herein or in the other Transaction Documents, the Manager
shall not be, nor shall be deemed to be, liable for any acts or obligations of
the Securitization Entities, the Trustee, the Back-Up Manager or the Servicer.
32



--------------------------------------------------------------------------------



Section 4.4    Merger and Resignation.
(a)Preservation of Existence. The Manager shall not merge into any other Person
or convey, transfer or lease substantially all of its assets; provided however,
that nothing contained in this Agreement shall be deemed to prevent (i) the
merger into the Manager of another Person, (ii) the consolidation of the Manager
and another Person, (iii) the merger of the Manager into another Person or
(iv) the sale of substantially all of the property or assets of the Manager to
another Person, so long as (A) the surviving Person of the merger or
consolidation or the purchaser of the assets of the Manager shall continue to be
engaged in the same line of business as the Manager and shall have the capacity
to perform its obligations hereunder with at least the same degree of care,
skill and diligence as measured by customary practices with which the Manager is
required to perform such obligations hereunder, (B) in the case of a merger,
consolidation or sale, the surviving Person of the merger or the purchaser of
the assets of the Manager shall expressly assume the obligations of the Manager
under this Agreement and expressly agree to be bound by all other provisions
applicable to the Manager under this Agreement in a supplement to this Agreement
in form and substance reasonably satisfactory to the Trustee and the Control
Party and (C) with respect to such event, in and of itself, the Rating Agency
Condition has been satisfied.
(b)Resignation. The Manager shall not resign from the rights, powers,
obligations and duties hereby imposed on it except upon determination that
(A) the performance of its duties hereunder is no longer permissible under
applicable Requirements of Law and (B) there is no reasonable action that the
Manager could take to make the performance of its duties hereunder permissible
under applicable Requirements of Law. Any such determination permitting the
resignation of the Manager pursuant to clause (A) above shall be evidenced by an
Opinion of Counsel to such effect delivered to the Trustee, the Back-Up Manager
and the Control Party. No such resignation shall become effective until a
Successor Manager shall have been appointed by the Control Party (acting at the
direction of the Controlling Class Representative) and shall have assumed the
responsibilities and obligations of the Manager in accordance with
Section 6.1(a). The Trustee, the Securitization Entities, the Back-Up Manager,
the Control Party, the Servicer and each Rating Agency shall be notified of such
resignation in writing by the Manager. From and after such effectiveness, the
Successor Manager shall be, to the extent of the assignment, the “Manager”
hereunder. Except as provided above in this Section 4.4 and Section 8.10 the
Manager may not assign this Agreement or any of its rights, powers, duties or
obligations hereunder.
(c)Term of Manager’s Obligations. Except as provided in Section 4.4(a),
Section 4.4(b) and Section 8.10 the duties and obligations of the Manager under
this Agreement shall commence on the date hereof and continue until this
Agreement shall have been terminated as provided in Section 6.1 or Section 8.1,
and shall survive the exercise by any Securitization Entity, the Trustee or the
Control Party of any right or remedy under this Agreement (other than the right
of termination pursuant to Section 6.1), or the enforcement by any
Securitization Entity, the Trustee, the Servicer, the Back-Up Manager, the
Control Party, the Controlling Class Representative or any Noteholder of any
provision of the Indenture, the Notes, this Agreement or the other Transaction
Documents.
Section 4.5    Notice of Certain Events. The Manager shall give written notice
to the Trustee, the Back-Up Manager, the Servicer and each Rating Agency
promptly upon the occurrence of any of the following events (but in any event no
later than five (5) Business Days after the Manager has
33



--------------------------------------------------------------------------------



Actual Knowledge of the occurrence of such an event): (a) the Manager, any of
the Securitization Entities or any Affiliate thereof shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (b) any “accumulated funding deficiency” or
failure to meet “minimum funding standard” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, or any Lien in
favor of the PBGC or a Plan shall arise on the assets of any of the
Securitization Entities or any Affiliate thereof, (c) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Control Party,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (d) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (e) the Manager, any of the Securitization Entities or any Affiliate
thereof incur, or in the reasonable opinion of the Control Party are likely to
incur, any liability in connection with a complete or partial withdrawal from,
or the Insolvency, Reorganization or termination of, a Multiemployer Plan;
(f) any other event or condition shall occur or exist with respect to a Plan
(but in each case in clauses (a) through (f) above, only if such event or
condition, together with all other such events or conditions, if any, would
reasonably be expected to result in a Material Adverse Effect); (g) a Manager
Termination Event, an Event of Default, a Hot Back-Up Management Trigger Event,
a Warm Back-Up Management Trigger Event or a Rapid Amortization Event or any
event which would, with the passage of time or giving of notice or both, would
become one or more of the same; or (h) any action, suit, investigation or
proceeding pending or, to the Actual Knowledge of the Manager, threatened
against or affecting the Manager, before or by any court, administrative agency,
arbitrator or governmental body having jurisdiction over the Manager or any of
its properties either asserting the illegality, invalidity or unenforceability
of any of the Transaction Documents, seeking any determination or ruling that
would affect the legality, binding effect, validity or enforceability of any of
the Transaction Documents or that would reasonably be expected to result in a
Material Adverse Effect.
Section 4.6    Capitalization. The Manager shall have sufficient capital to
perform all of its obligations under this Agreement at all times from the
Closing Date and until the Indenture has been terminated in accordance with the
terms thereof.
Section 4.7    Maintenance of Separateness. The Manager covenants that, except
as otherwise contemplated by the Transaction Documents:
(a)the books and records of each of the Securitization Entities shall be
maintained separately from those of the Manager and each of its Affiliates that
is not a Securitization Entity;
(b)the Manager shall observe (and shall cause each of its Affiliates that is not
a Securitization Entity to observe) corporate and limited liability company
formalities in its dealings with any Securitization Entity;
(c)all financial statements of Parent or the Manager that are consolidated to
include any Securitization Entity and that are distributed to any party shall
contain detailed notes clearly stating that (i) all of such Securitization
Entity’s assets are owned by such Securitization Entity and (ii) such
Securitization Entity is a separate entity and has separate creditors;
34



--------------------------------------------------------------------------------



(d)except as contemplated under Section 2.2(d) of this Agreement or as expressly
permitted under the Transaction Documents, the Manager shall not (and shall not
permit any of its Affiliates that is not a Securitization Entity to) commingle
its funds with any funds of any Securitization Entity; provided that the
foregoing shall not prohibit the Manager or any successor to or assignee of the
Manager from holding funds of any of the Securitization Entities in its capacity
as Manager for such entity in a segregated account identified for such purpose;
(e)the Manager shall (and shall cause each of its Affiliates that is not a
Securitization Entity to) maintain arm’s length relationships with each
Securitization Entity, and each of the Manager and each of its Affiliates that
is not a Securitization Entity shall be compensated at market rates for any
services it renders or otherwise furnishes to any Securitization Entity, it
being understood that the Weekly Management Fee, the Supplemental Management Fee
and this Agreement are representative of such arm’s length relationship;
(f)the Manager shall not be, and shall not hold itself out to be, liable for the
debts of any Securitization Entity or the decisions or actions in respect of the
daily business and affairs of any of the Securitization Entities and the Manager
shall not permit any of the Securitization Entities to hold the Manager out to
be liable for the debts of such Securitization Entity or the decisions or
actions in respect of the daily business and affairs of such Securitization
Entity; and
(g)upon an officer or other responsible party of the Manager obtaining Actual
Knowledge that any of the foregoing provisions in this Section 4.7 has been
breached or violated in any material respect, the Manager shall promptly notify
the Trustee, the Back-Up Manager, the Control Party and each Rating Agency of
same and shall take such actions as may be reasonable and appropriate under the
circumstances to correct and remedy such breach or violation as soon as
reasonably practicable under such circumstances.
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS
Section 5.1    Representations and Warranties Made in Respect of New Assets.
(a)New Franchise Agreements. As of the applicable New Asset Addition Date with
respect to a New Franchise Agreement acquired or entered into on such New Asset
Addition Date, the Manager represents and warrants to the Securitization
Entities, the Trustee and the Servicer that: (i) such New Franchise Agreement
does not contain terms and conditions that are reasonably expected to result in
(A) a material decrease in the amount of Collections constituting Franchisee
Royalty Payments, taken as a whole, (B) a material adverse change in the nature,
quality or timing of Collections constituting Franchisee Royalty Payments, taken
as a whole, or (C) a material adverse change in the types of underlying assets
generating Collections constituting Franchisee Royalty Payments, taken as a
whole, in each case when compared to the amount, nature or quality of, or types
of assets generating, Collections that would have been reasonably expected to
result had such New Franchise Agreement been entered into in accordance with the
then-current Franchise Documents; (ii) such New Franchise Agreement is genuine,
and is the legal, valid and binding obligation of the parties thereto and is
enforceable against the parties thereto in accordance with its terms (except as
such enforceability may be limited by bankruptcy or insolvency laws and by
general principles of
35



--------------------------------------------------------------------------------



equity, regardless of whether such enforceability shall be considered in a
proceeding in equity or at law); (iii) such New Franchise Agreement complies in
all material respects with all applicable Requirements of Law; (iv) the
Franchisee related to such New Franchise Agreement is not, to the Actual
Knowledge of the Manager, the subject of a bankruptcy proceeding; (v) royalty
fees payable pursuant to such New Franchise Agreement are payable by the related
Franchisee at least monthly, subject to the ability to grant deferrals in
accordance with the Managing Standard; (vi) except as required by applicable
Requirements of Law, such New Franchise Agreement contains no contractual rights
of set-off; and (vii) except as required by applicable Requirements of Law, such
New Franchise Agreement is freely assignable by the applicable Securitization
Entities.
(b)New Development Agreements. As of the applicable New Asset Addition Date with
respect to a New Development Agreement acquired or entered into on such New
Asset Addition Date, the Manager represents and warrants to the Securitization
Entities, the Trustee and the Servicer that: (i) such New Development Agreement
does not contain terms and conditions that are reasonably expected to result in
(A) a material decrease in the amount of Collections or Retained Collections,
taken as a whole, (B) a material adverse change in the nature, quality or timing
of Collections, taken as a whole, or (C) a material adverse change in the types
of underlying assets generating Collections, taken as a whole, in each case when
compared to the amount, nature or quality of, or types of assets generating
Collections that would have been reasonably expected to result had such New
Development Agreement been entered into in accordance with the then-current
Franchise Documents; (ii) such New Development Agreement is genuine, and is the
legal, valid and binding obligation of the parties thereto and is enforceable
against the parties thereto in accordance with its terms (except as such
enforceability may be limited by bankruptcy or insolvency laws and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law); (iii) such New Development
Agreement complies in all material respects with all applicable Requirements of
Law; (iv) the counterparty related to such New Development Agreement is not, to
the Actual Knowledge of the Manager, the subject of a bankruptcy proceeding; (v)
except as required by applicable Requirements of Law, such New Development
Agreement contains no contractual rights of set-off; and (vi) except as required
by applicable Requirements of Law, such New Development Agreement is freely
assignable by the applicable Securitization Entities.
(c)New Vendor Rebate Contracts. As of the applicable New Asset Addition Date
with respect to a New Vendor Rebate Contract acquired or entered into on such
New Asset Addition Date, the Manager represents and warrants to the
Securitization Entities, the Trustee and the Servicer that: (i) such New Vendor
Rebate Contract does not contain terms and conditions that are reasonably
expected to result in (A) a material decrease in the amount of Collections or
Retained Collections, taken as a whole, (B) a material adverse change in the
nature, quality or timing of Collections, taken as a whole, or (C) a material
adverse change in the types of underlying assets generating Collections, taken
as a whole, in each case when compared to the amount, nature or quality of, or
types of assets generating Collections that would have been reasonably expected
to result had such New Vendor Rebate Contract been entered into; (ii) such New
Vendor Rebate Contract is genuine, and is the legal, valid and binding
obligation of the parties thereto and is enforceable against the parties thereto
in accordance with its terms (except as such enforceability may be limited by
bankruptcy or insolvency laws and by general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law); (iii) such New Vendor Rebate Contract complies in all material respects
with all applicable Requirements of Law; (iv) the counterparty related to such
New Vendor
36



--------------------------------------------------------------------------------



Rebate Contract is not, to the Actual Knowledge of the Manager, the subject of a
bankruptcy proceeding; (v) except as required by applicable Requirements of Law,
such New Vendor Rebate Contract contains no contractual rights of set-off;
provided, that (a) this clause (v) shall not apply to any replacement of a
Contributed Vendor Rebate Contract with the same counterparty or an affiliate
thereof that constitutes a New Vendor Rebate Contract and is entered into in
accordance with the Managing Standard and (b) if the representation and warranty
set forth in this clause (v) would otherwise not be true and correct, the
penultimate sentence of Section 5.6 shall instead apply; and (vi) except as
required by applicable Requirements of Law, such New Vendor Rebate Contract is
freely assignable by the applicable Securitization Entities or with the consent
of a person that has been obtained after the Manager’s use of reasonable best
efforts.
(d)New Franchisee Notes. As of the applicable New Asset Addition Date with
respect to a Franchisee Note entered into on such New Asset Addition Date, the
Manager represents and warrants to the Securitization Entities, the Trustee and
the Servicer that: (i) such agreement is genuine, and is the legal, valid and
binding obligation of the parties thereto and is enforceable against the parties
thereto in accordance with its terms (except as such enforceability may be
limited by bankruptcy or insolvency laws and by general principles of equity,
regardless of whether such enforceability shall be considered in a proceeding in
equity or at law); (ii) such agreement complies in all material respects with
all applicable Requirements of Law; (iii) the Franchisee related to such
agreement is not, to the Actual Knowledge of the Manager, the subject of a
bankruptcy proceeding; and (iv) except as required by applicable Requirements of
Law, such agreement is freely assignable by the applicable Securitization
Entities.
Section 5.2    Assets Acquired After the Closing Date.
(a)The Manager shall cause the applicable Securitization Entity to enter into or
acquire each of the following after the Original Closing Date: (a) all New
Franchise Agreements, New Development Agreements and New Vendor Rebate Contracts
and (b) all Licensee-Developed IP and Manager-Developed IP, excluding, in each
case, any Non-Contributed Property. The Manager may, but shall not be obligated
to, cause any of the Securitization Entities to enter into, develop or acquire
assets other than the foregoing from time to time; provided that the entry into,
development or acquisition of any material assets that are not reasonably
ancillary to the restaurant business or the foodservice industry will require
the prior satisfaction of the Rating Agency Condition and the prior written
consent of the Control Party.
(b)Unless otherwise agreed to in writing by the Control Party, any contribution
to, or development or acquisition by, any Securitization Entity of assets after
the Closing Date described in Section 5.2(a) shall be subject to all applicable
provisions of the Indenture, this Agreement (including the applicable
representations and warranties and covenants in Articles II and V of this
Agreement), the Wingstop IP License Agreement and the other Transaction
Documents.
Section 5.3    Securitization IP. All Securitization IP shall be owned solely by
Wingstop Franchisor, and shall not be assigned, transferred or licensed out by
Wingstop Franchisor to any other entity other than as permitted or provided
under the Transaction Documents.
Section 5.4    Holdco Specified Non-Securitization Debt Cap. Following the
Closing Date, WRI shall not, and shall not permit the other Non-Securitization
Entities to, incur any additional
37



--------------------------------------------------------------------------------



Indebtedness for borrowed money (“Specified Non-Securitization Debt”) if, after
giving effect to such incurrence and any repayment of Specified
Non-Securitization Debt on such date (such incurrence to be tested on the
initial incurrence thereunder (and not in connection with any subsequent
borrowings or re-borrowings under any existing commitment under any revolving
facility)), such incurrence would cause the aggregate outstanding principal
amount of the Specified Non-Securitization Debt of the Non-Securitization
Entities as of such date to exceed $75,000,000 (the “Holdco Specified
Non-Securitization Debt Cap”); provided, that the Holdco Specified
Non-Securitization Debt Cap will not be applicable to Specified
Non-Securitization Debt (i) issued or incurred to refinance the Series 2020-1
Notes in whole, (ii) in excess of the Holdco Specified Non-Securitization Debt
Cap if (a) the creditors (other than any creditor with respect to an aggregate
amount of outstanding Indebtedness less than $500,000) under and with respect to
such Indebtedness execute a non-disturbance agreement with the Trustee, as
directed by the Manager and in a form reasonably satisfactory to the Servicer
and the Trustee, that acknowledges the terms of the Securitization Transaction
including the bankruptcy remote status of the Securitization Entities and their
assets and (b) after giving pro forma effect to the incurrence of such
Indebtedness (and any repayment of existing Indebtedness), the Holdco Leverage
Ratio (as calculated without regard to any Indebtedness that is subject to the
Holdco Specified Non-Securitization Debt Cap) is less than or equal to 7.50x
(such additional amount, “Specified Ratio Non-Securitization Debt”), (iii) that
is considered Indebtedness due solely to a change in accounting rules that takes
effect subsequent to the Original Closing Date but that was not considered
Indebtedness prior to such date, (iv) in respect of any obligation of any
Non-Securitization Entity to reimburse the Issuer for any draws under any one or
more letters of credit, (v) in respect of intercompany notes among
Non-Securitization Entities or (vi) any letter of credit that is 100% cash
collateralized.
Section 5.5    Restrictions on Liens. The Manager shall not, and shall not
permit any of its Affiliates to, create, incur, assume, permit or suffer to
exist any Lien (other than Liens in favor of the Trustee for the benefit of the
Secured Parties and any Permitted Lien set forth in clauses (a), (g), (i) and
(m) of the definition thereof) upon the Equity Interests of any Securitization
Entity.
Section 5.6    Future Securitization Entities; Competitive Business; Future
Vendor Rebate Contracts. The Manager may, but shall not be obligated to, create
or acquire (or reconstitute) additional subsidiaries of the Issuer (“Future
Securitization Entities”) after the Closing Date on its behalf in accordance
with the terms of the Base Indenture in respect of (a) securitization-owned
Branded Restaurants and/or other income producing properties contributed to the
Securitization Entities (if any) and (b) acquisitions of additional franchise
brand subsidiaries (which may include international subsidiaries). The Manager
shall not engage in any Competitive Business unless it contributes, or causes
any other Non-Securitization Entity to contribute, to one or more Securitization
Entities (including any Future Securitization Entities) such Competitive
Business within 12 months of entering into or acquiring such Competitive
Business.
The Manager shall, or shall cause any other Non-Securitization Entity to,
contribute to the Securitization Entities any New Vendor Rebate Contracts
entered into by any Non-Securitization Entity; provided, that if any vendor,
supplier, distribution or other similar third-party agreement in existence on
the Original Closing Date (including any renewal or amendment or replacement
thereof with the same counterparty or an affiliate thereof on substantially
identical terms) becomes a Vendor Rebate Contract (and otherwise would
constitute a New Vendor Rebate Contract) following the Original Closing Date,
the Manager
38



--------------------------------------------------------------------------------



shall, or shall cause any other Non-Securitization Entity to, use best efforts
to contribute to the Securitization Entities such Vendor Rebate Contract as a
New Vendor Rebate Contract. If the representation and warranty of the Manager
pursuant to clause 5.1(c)(v) would not be true and correct with respect to any
New Vendor Rebate Contract (assuming such Vendor Rebate Contract had been
contributed to the Securitization Entities and other than as described in clause
(a) of the proviso thereof) as of any New Asset Addition Date, then the Manager
shall contribute to the Securitization Entities any collections thereon that
would constitute Retained Collections if such New Vendor Rebate Contract was
entered into by the Securitization Entities; provided if the Manager determines
in its good faith discretion that Retained Collections on such New Vendor Rebate
Contracts that had not been contributed to the Securitization Entities would
exceed five percent (5%) of Retained Collections in any Fiscal Year, then the
Manager shall propose that the Transaction Documents be amended to permit the
contribution of such New Vendor Rebate Contracts in accordance with the terms
thereof. Unless otherwise agreed to in writing by the Control Party, the entry
into, development or acquisition of assets by the Securitization Entities and
any Future Securitization Entities, will be subject to all applicable provisions
of the relevant Transaction Documents.
ARTICLE VI
MANAGER TERMINATION EVENTS
Section 6.1    Manager Termination Events.
(a)Manager Termination Events. Any of the following acts or occurrences shall
constitute a “Manager Termination Event” under this Agreement, the assertion as
to the occurrence of which may be made, and notice of which may be given, by
either a Securitization Entity, the Back-Up Manager, the Servicer or the Trustee
(acting at the direction of the Control Party):
(i)the Interest-Only DSCR as calculated as of any Quarterly Calculation Date is
less than 1.20x;
(ii)any failure by the Manager to remit a payment required to be deposited from
the Concentration Account to the Collection Account or any other Indenture Trust
Account, within three (3) Business Days of the later of (a) its Actual Knowledge
of its receipt thereof and (b) the date such deposit is required to be made
pursuant to the Transaction Documents; provided that any inadvertent failure to
remit such a payment shall not be a breach of this clause (ii) if in an amount
less than $2,000,000 and corrected within three (3) Business Days after the
Manager obtains Actual Knowledge thereof (it being understood that the Manager
shall not be responsible for the failure of the Trustee to remit funds that were
received by the Trustee from or on behalf of the Manager in accordance with the
applicable Transaction Documents);
(iii)any failure by the Manager to provide any required certificate or report
set forth in any required certificate or report set forth in Sections 4.1(a)
through (g) of the Base Indenture within three (3) Business Days of its due
date;
39



--------------------------------------------------------------------------------



(iv)a material default by the Manager in the due performance and observance of
any covenant set forth in this Agreement or any other Transaction Document
(other than as described above) to which it is party and the continuation of
such default for a period of 30 days after the Manager has been notified thereof
in writing by any Securitization Entity or the Control Party; provided however,
that as long as the Manager is diligently attempting to cure such default (so
long as such default is capable of being cured), such cure period shall be
extended by an additional period as may be required to cure such default, but in
no event by more than an additional 30 days; and provided, further, that any
default related to the transfer of a Defective New Asset shall be deemed cured
for purposes hereof upon payment in full by the Manager of liquidated damages in
an amount equal to the related Indemnification Amount to the Collection Account;
(v)(i) any material breach by the Manager of any representation or warranty that
is not qualified by materiality or the definition of “Material Adverse Effect”
set forth in this Agreement or any other Transaction Document or any
certificate, report or writing delivered pursuant thereto, or (ii) any breach by
the Manager of any representation or warranty that is qualified by materiality
or the definition of “Material Adverse Effect” set forth in this Agreement or
any other Transaction Document or any certificate, report or writing delivered
pursuant thereto, in each case as of the time when the same was made or deemed
to have been made or as of any other date specified in such document or
agreement; provided that if any such breach is capable of being remedied within
30 days after the Manager has obtained Actual Knowledge of such breach or the
Manager’s receipt of written notice thereof, then a Manager Termination Event
shall only occur under this clause (v) as a result of such breach if it is not
cured in all material respects by the end of such 30-day period; and provided,
further, that any such breach related to a Defective New Asset shall be deemed
cured for purposes hereof upon payment in full by the Manager of liquidated
damages in an amount equal to the related Indemnification Amount to the
Collection Account;
(vi)an Event of Bankruptcy with respect to the Manager;
(vii)any final, non-appealable order against the Manager decreeing the
dissolution of the Manager that is in effect for more than ten (10) days;
(viii)a final, non-appealable judgment for an amount in excess of $25,000,000
(exclusive of any portion thereof which is insured) is rendered against the
Manager and is not discharged or stayed within forty-five (45) days of the date
when due;
(ix)an acceleration of more than $25,000,000 of the Indebtedness of the Manager,
which Indebtedness has not been discharged or which acceleration has not been
rescinded and annulled;
(x)this Agreement or a material portion thereof ceases to be in full force and
effect or enforceable in accordance with its terms (other than in accordance
with the express termination provisions hereof) or the Manager asserts as much
in writing;
(xi)a failure by the Manager or any affiliate of the Manager (other than the
Securitization Entities), or so long as WRI is the Manager, the direct or
indirect subsidiaries of
40



--------------------------------------------------------------------------------



Parent (other than the Securitization Entities), to comply with the Holdco
Specified Non-Securitization Debt Cap, and such failure has continued for a
period of forty-five (45) days after the Manager has been notified by any
Securitization Entity or the Control Party, or otherwise has obtained Actual
Knowledge of such non-compliance; and/or
(xii)the occurrence of a Change in Management following the occurrence of a
Change of Control.
If a Manager Termination Event has occurred and is continuing, the Control Party
(acting at the direction of the Controlling Class Representative) may (i) waive
such Manager Termination Event (except for a Manager Termination Event described
in clauses (vi) or (vii) above) or (ii) direct the Trustee to terminate the
Manager in its capacity as such by the delivery of a termination notice (a
“Termination Notice”) to the Manager (with a copy to each of the Securitization
Entities, the Back-Up Manager and each Rating Agency); provided, that the
delivery of a Termination Notice will not be required in respect of any Manager
Termination Event described in clauses (vi) or (vii) above. If the Trustee,
acting at the direction of the Control Party (acting at the direction of the
Controlling Class Representative), delivers a Termination Notice to the Manager
pursuant to this Agreement (or automatically upon the occurrence of any Manager
Termination Event described in clauses (vi) or (vii) above), all rights, powers,
duties, obligations and responsibilities of the Manager under this Agreement and
the other Transaction Documents (other than with respect to the payment of
Indemnification Amounts or its obligations with respect to Disentanglement),
including with respect to the Managed Assets, Indenture Trust Accounts, the
Management Accounts or otherwise, shall vest in and be assumed by the Successor
Manager. If no Successor Manager has been appointed by the Control Party (acting
at the direction of the Controlling Class Representative), the Back-Up Manager
shall serve as the Interim Successor Manager and will work with the Servicer to
implement the Transition Plan until a Successor Manager (other than the Back-Up
Manager) has been appointed by the Control Party (acting at the direction of the
Controlling Class Representative).
(b)From and during the continuation of a Manager Termination Event, each
Securitization Entity and the Trustee (acting at the direction of the Control
Party) are hereby irrevocably authorized and empowered to execute and deliver,
on behalf of the Manager, as attorney-in-fact or otherwise, all documents and
other instruments (including any notices to Franchisees deemed necessary or
advisable by the applicable Securitization Entity or the Control Party), and to
do or accomplish all other acts or take other measures necessary or appropriate,
to effect such vesting and assumption.
Section 6.2    Manager’s Transitional Role.
(a)Disentanglement. Following the delivery of a Termination Notice to the
Manager pursuant to Section 6.1(a) above or notice of resignation of the Manager
pursuant to Section 4.4(b) and for the duration of the Disentanglement Period,
the Manager shall cooperate with the Back-Up Manager and the Control Party in
connection with the implementation of a Transition Plan and the complete
transition to a Successor Manager (including in connection with any resignation
of the Manager), without interruption or adverse impact on the provision of
Services (the “Disentanglement”). The Manager shall cooperate fully with the
Successor Manager and otherwise promptly take all actions required to assist in
effecting a complete Disentanglement and shall follow any directions that may be
provided by the Back-Up Manager and the Control Party. The Manager
41



--------------------------------------------------------------------------------



shall provide all information and assistance regarding the applicable terminated
Services required for Disentanglement, including data conversion and migration,
interface specifications, and related professional services. All services
relating to Disentanglement, including all reasonable training for personnel of
the Back-Up Manager, the Successor Manager or the Successor Manager’s designated
alternate service provider in the performance of the applicable Services, shall
be deemed a part of the applicable Services to be performed by the Manager.
(b)Fees and Charges for the Disentanglement Services. So long as the Manager
continues to provide the Services (including those described in clause (a)
above) (whether or not the Manager has been terminated as Manager) during the
Disentanglement Period, the Manager shall continue to be paid the Weekly
Management Fee and the Supplemental Management Fee, if any. Upon a Successor
Manager’s assumption of the obligation to perform the applicable Services
hereunder, the Manager shall be entitled to reimbursement of its actual costs
for the provision of any Disentanglement services.
Section 6.3    Disentanglement Period. “Disentanglement Period” means the period
beginning on the date of (A) the delivery of a Termination Notice to the Manager
pursuant to Section 6.1(a) above or (B) the Manager's delivery of notice of its
resignation pursuant to Section 4.4(b), and ending on the date on which a
Successor Manager or the re-engaged Manager assumes all of the obligations of
the Manager hereunder.
Section 6.4    Sub-managing Arrangements; Authorizations.
(i)    With respect to each Sub-managing Arrangement and unless the Control
Party elects to terminate such Sub-managing Arrangement in accordance with
Section 2.10, the Manager shall:
(x)    assign to the Successor Manager (or such Successor Manager’s designated
alternate service provider) all of the Manager’s rights under such Sub-managing
Arrangement to which it is party used by the Manager in performance of the
transitioned Services; and
(y)    procure any third party authorizations necessary to grant the Successor
Manager (or such Successor Manager’s designated alternate service provider) the
use and benefit of such Sub-managing Arrangement to which it is party (used by
the Manager in performing the transitioned Services), pending their assignment
to the Successor Manager under this Agreement.
(ii)    If the Control Party elects to terminate such Sub-managing Arrangement
in accordance with Section 2.10, the Manager shall take all reasonable actions
necessary or reasonably requested by the Control Party to accomplish a complete
transition of the Services performed by such Sub-manager to the Successor
Manager, or to any alternate service provider designated by the Control Party,
without interruption or adverse impact on the provision of Services.
Section 6.5    Intellectual Property. Within thirty (30) days of termination of
this Agreement for any reason, the Manager shall deliver and surrender up to
Wingstop Franchisor (with a copy to the
42



--------------------------------------------------------------------------------



Successor Manager and the Servicer) any and all products, materials, or other
physical objects containing the Trademarks included in the applicable
Securitization IP or Confidential Information of Wingstop Franchisor and any
copies of copyrighted works included in the applicable Securitization IP in the
Manager’s possession or control, and shall terminate all use of all
Securitization IP, including Trade Secrets; provided that (for the avoidance of
doubt) any rights granted to WRI and the other Non-Securitization Entities as
licensees pursuant to the Wingstop IP License Agreement shall continue pursuant
to the terms thereof notwithstanding the termination of this Agreement and/or
WRI’s role as Manager.
Section 6.6    Third Party Intellectual Property. The Manager shall assist and
fully cooperate with the Successor Manager or its designated alternate service
provider in obtaining any necessary licenses or consents to use any third party
Intellectual Property then being used by the Manager or any Sub-manager. The
Manager shall assign, and shall cause each Sub-manager to assign, any such
license or sublicense directly to the Successor Manager or its designated
alternate service provider to the extent the Manager, or each Sub-manager as
applicable, has the rights to assign such agreements to the Successor Manager
without incurring any additional cost.
Section 6.7    No Effect on Other Parties. Upon any termination of the rights
and powers of the Manager from time to time pursuant to Section 6.1 or upon any
appointment of a Successor Manager, all the rights, powers, duties, obligations,
and responsibilities of each of the Securitization Entities or the Trustee under
this Agreement, the Indenture and the other Transaction Documents shall remain
unaffected by such termination or appointment and shall remain in full force and
effect thereafter, except as otherwise expressly provided in this Agreement or
in the Indenture.
Section 6.8    Rights Cumulative. All rights and remedies from time to time
conferred upon or reserved to any of the Securitization Entities, the Trustee,
the Servicer, the Control Party, the Back-Up Manager and the Noteholders or to
any or all of the foregoing are cumulative, and none is intended to be exclusive
of another or any other right or remedy which they may have at law or in equity.
Except as otherwise expressly provided herein, no delay or omission in insisting
upon the strict observance or performance of any provision of this Agreement, or
in exercising any right or remedy, shall be construed as a waiver or
relinquishment of such provision, nor shall it impair such right or remedy.
Every such right and remedy may be exercised from time to time and as often as
deemed expedient.
ARTICLE VII
CONFIDENTIALITY
Section     7.1    Confidentiality.
(a)Each of the parties hereto acknowledges that during the Term of this
Agreement such party (the “Recipient”) may receive Confidential Information from
another party hereto (the “Discloser”). Each such party (except for the Trustee,
whose confidentiality obligations shall be governed in accordance with the
Indenture) agrees to maintain the Confidential Information of the other party in
the strictest of confidence and shall not, except as otherwise contemplated
herein, at any time, use, disseminate or disclose any Confidential Information
to any Person other than (i) its officers, directors, managers, employees,
agents, advisors or representatives (including legal counsel and
43



--------------------------------------------------------------------------------



accountants) who have a “need to know” and who have been apprised of this
restriction or (ii) in the case of the Manager and the Securitization Entities,
Franchisees and prospective Franchisees, suppliers or other service providers in
a confidential manner in accordance with the Managing Standard. The Recipient
shall be liable for any breach of this Section 7.1 by any of its officers,
directors, managers, employees, agents, advisors, representatives, Franchisees
and prospective Franchisees, suppliers or other services providers and shall
immediately notify Discloser in the event of any loss or disclosure of any
Confidential Information of the Discloser. Upon termination of this Agreement,
Recipient shall return to the Discloser, or at Discloser’s request, destroy, all
documents and records in its possession containing the Confidential Information
of the Discloser. Confidential Information shall not include information that:
(A) is already known to Recipient without restriction on use or disclosure prior
to receipt of such information from the Discloser; (B) is or becomes part of the
public domain other than by breach of this Agreement by, or other wrongful act
of, the Recipient; (C) is developed by the Recipient independently of and
without reference to any Confidential Information of the Discloser; (D) is
received by the Recipient from a third party who is not under any obligation to
the Discloser to maintain the confidentiality of such information; or (E) is
required to be disclosed by applicable law, statute, rule, regulation, subpoena,
court order or legal process; provided that the Recipient shall promptly inform
the Discloser of any such requirement and cooperate with any attempt by the
Discloser to obtain a protective order or other similar treatment. It shall be
the obligation of Recipient to prove that such an exception to the definition of
Confidential Information exists.
(b)Notwithstanding anything to the contrary contained in Section 7.1(a), the
parties hereto may use, disseminate or disclose Confidential Information (other
than Trade Secrets) to any Person in connection with the enforcement of rights
of the Trustee or the Noteholders under the Indenture or the Transaction
Documents; provided however, that prior to disclosing any such Confidential
Information:
(i)    to any such Person other than in connection with any judicial or
regulatory proceeding, such Person shall agree in writing to maintain such
Confidential Information in a manner at least as protective of the Confidential
Information as the terms of Section 7.1(a) and Recipient shall provide Discloser
with the written opinion of counsel that such disclosure contains Confidential
Information only to the extent necessary to facilitate the enforcement of such
rights of the Trustee or the Noteholders; or
(ii)    to any such Person or entity in connection with any judicial or
regulatory proceeding, Recipient shall (x) promptly notify Discloser of each
such requirement and identify the documents so required thereby so that
Discloser may seek an appropriate protective order or similar treatment and/or
waive compliance with the provisions of this Agreement; (y) use reasonable
efforts to assist Discloser in obtaining such protective order or other similar
treatment protecting such Confidential Information prior to any such disclosure;
and (z) consult with Discloser on the advisability of taking legally available
steps to resist or narrow the scope of such requirement. If, in the absence of
such a protective order or similar treatment, the Recipient is nonetheless
required by law to disclose any part of Discloser’s Confidential Information,
then the Recipient may disclose such Confidential Information without liability
under this Agreement, except that the Recipient shall furnish only that portion
of the Confidential Information that is legally required.
44



--------------------------------------------------------------------------------



ARTICLE VIII
MISCELLANEOUS PROVISIONS
Section 8.1    Termination of Agreement. The respective duties and obligations
of the Manager and each of the Securitization Entities created by this Agreement
shall commence on the date hereof and shall, unless earlier terminated pursuant
to Section 6.1(a), terminate upon the earlier to occur of (x) the final payment
or other liquidation of the last Managed Asset included in the Collateral or
(y) satisfaction and discharge of the Indenture pursuant to Section 12.1 of the
Base Indenture (the “Term”). Upon termination of this Agreement pursuant to this
Section 8.1, the Manager shall pay over to the applicable Securitization Entity
or any other Person entitled thereto all proceeds of the Managed Assets held by
the Manager.
Section 8.2    Survival. The provisions of Section 2.1(c), Section 2.7,
Section 2.8, Section 5.1, Article VI or Article VII, this Section 8.2,
Section 8.4, Section 8.5 and Section 8.9 shall survive termination of this
Agreement.
Section 8.3    Amendment.
(a)This Agreement may only be amended, waived or otherwise modified from time to
time in writing, upon the written consent of the Trustee (acting at the
direction of the Control Party), the Securitization Entities and the Manager;
provided that any amendment that would materially adversely affect the interests
of the Noteholders shall require the consent of the Control Party, which consent
shall not be unreasonably withheld or delayed; provided, further, that no
consent of the Trustee or the Control Party shall be required in connection with
any amendment to accomplish any of the following:
(i)to correct or amplify the description of the Managed Assets or any required
activities of the Manager;
(ii)to add to the duties or covenants of the Manager for the benefit of any
Noteholders or any other Secured Parties, or to add provisions to this Agreement
so long as such action does not modify the Managing Standard in any material
respect, materially adversely affect the enforceability of the Securitization IP
(taken as a whole), or materially adversely affect the interests of the
Noteholders;
(iii)to correct any manifest error or to cure any ambiguity, defect or provision
that may be inconsistent with the terms of the Indenture or any other
Transaction Document, or to correct or supplement any provision herein that may
be inconsistent with the terms of the Indenture or any offering memorandum for
the Notes;
(iv)to evidence the succession of another Person to any party to this Agreement;
(v)to comply with Requirements of Law;
(vi)to allow the contribution of assets, including any future brand or
Company-Owned Restaurant to be contributed to, or acquired by, the
Securitization Entities in
45



--------------------------------------------------------------------------------



a manner that does not violate the Managing Standard and to provide for any
applicable provisions with respect thereto, including the provision of
additional Services relating thereto;
(vii)to take any action necessary and appropriate to facilitate the origination
of New Franchise Agreements, New Development Agreements and New Vendor Rebate
Contracts or the management and preservation of the Franchise Documents, in each
case, in accordance with the Managing Standard;
(viii)in connection with a Series Refinancing Event; or
(ix)otherwise in connection with an amendment, modification, supplement or
waiver thereto expressly permitted under the terms of the Base Indenture.
(b)Promptly after the execution of any such amendment, the Manager shall send to
the Trustee, the Servicer, the Back-Up Manager and each Rating Agency a
conformed copy of such amendment, but the failure to do so shall not impair or
affect its validity.
(c)This Agreement may also be amended with respect to the Weekly Management Fee
upon written notification by the Issuer to the Trustee and the Control Party
without satisfaction of the other conditions to an amendment as set forth in
Section 8.3(a) and notwithstanding the requirements in Section 8.7(d) of the
Indenture; provided, that (a) the Issuer (or the Manager acting on its behalf)
certifies to the Trustee and the Control Party that such amendment was
determined in consultation with the Back-Up Manager, (b) after delivering such
written notification, the Issuer will disclose the then-applicable formula in
subsequent Quarterly Noteholders’ Reports and (c) the Issuer (or the Manager
acting on its behalf) delivers written confirmation to the Trustee and the
Control Party that the Rating Agency Condition with respect to each Series of
Notes Outstanding has been satisfied with respect to such new formula.
(d)Any such amendment or modification effected contrary to the provisions of
this Section 8.3 shall be null and void.
Section 8.4    Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CHOICE OF LAW RULES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
Section 8.5    Notices. All notices, requests or other communications desired or
required to be given under this Agreement shall be in writing and shall be sent
by (a) certified or registered mail, return receipt requested, postage prepaid,
(b) national prepaid overnight delivery service, (c) electronic mail (of a pdf
or similar file) or (d) personal delivery with receipt acknowledged in writing,
to the address set forth in Section 14.1 of the Base Indenture. If the Indenture
or this Agreement permits reports to be posted to a password-protected website,
such reports shall be deemed delivered when posted on such website. Any party
hereto may change its address for notices hereunder by giving notice of such
change to the other parties hereto, with a copy to the Control Party. Any change
of address of a Noteholder shown on a Note Register shall, after the date of
such change, be effective to change the address for such Noteholder hereunder.
All notices and demands to any Person hereunder shall be deemed to have been
given either at the time of the delivery thereof at the address of such
46



--------------------------------------------------------------------------------



Person for notices hereunder, or on the third day after the mailing thereof to
such address, as the case may be.
Section 8.6    Acknowledgement. Without limiting the foregoing, the Manager
hereby acknowledges that, on the Original Closing Date, each of the
Securitization Entities pledged to the Trustee under the Indenture and the
Guarantee and Collateral Agreement, as applicable, all of such Securitization
Entity’s right and title to, and interest in, this Agreement and the Collateral,
and such pledge includes all of such Securitization Entity’s rights, remedies,
powers and privileges, and all claims of such Securitization Entity against the
Manager, under or with respect to this Agreement (whether arising pursuant to
the terms of this Agreement or otherwise available at law or in equity),
including (i) the rights of such Securitization Entity and the obligations of
the Manager hereunder and (ii) the right, at any time, to give or withhold
consents, requests, notices, directions, approvals, demands, extensions or
waivers under or with respect to this Agreement or the obligations in respect of
the Manager hereunder to the same extent as such Securitization Entity may do.
The Manager hereby consents to such pledges described above, acknowledges and
agrees that (x) the Control Party and the Controlling Class Representative shall
be third-party beneficiaries of the rights of such Securitization Entity arising
hereunder and (y) the Trustee, the Control Party and the Controlling Class
Representative may, to the extent provided in the Indenture and the Guarantee
and Collateral Agreement, enforce the provisions of this Agreement, exercise the
rights of such Securitization Entity and enforce the obligations of the Manager
hereunder without the consent of such Securitization Entity.
Section 8.7    Severability of Provisions. If one or more of the provisions of
this Agreement shall be for any reason whatever held invalid or unenforceable,
such provisions shall be deemed severable from the remaining covenants,
agreements and provisions of this Agreement and such invalidity or
unenforceability shall in no way affect the validity or enforceability of such
remaining provisions, or the rights of any parties hereto. To the extent
permitted by law, the parties hereto waive any provision of law that renders any
provision of this Agreement invalid or unenforceable in any respect.
Section 8.8    Delivery Dates. If the due date of any notice, certificate or
report required to be delivered by the Manager hereunder falls on a day that is
not a Business Day, the due date for such notice, certificate or report shall be
automatically extended to the next succeeding day that is a Business Day.
Section 8.9    Limited Recourse. The obligations of each of the Securitization
Entities under this Agreement are solely the limited liability company
obligations of such Securitization Entity. The Manager agrees that each of the
Securitization Entities shall be liable for any claims that it may have against
such Securitization Entity only to the extent that funds or assets are available
to pay such claims pursuant to the Indenture and that, to the extent that any
such claims remain unpaid after the application of such funds and assets in
accordance with the Indenture, such claims shall be extinguished.
Section 8.10    Binding Effect; Assignment; Third Party Beneficiaries. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the respective successors and assigns of the parties hereto. Any assignment of
this Agreement without the written consent of the Control Party shall be null
and void. Each of the Back-Up Manager and the Servicer (in its capacities as
Control
47



--------------------------------------------------------------------------------



Party and Servicer) is an intended third party beneficiary of this Agreement and
may enforce the Agreement as though a party hereto. The Control Party and the
Controlling Class Representative are third party beneficiaries to the extent set
forth in Section 8.1 and 8.6.
Section 8.11    Article and Section Headings. The Article and Section headings
herein are for convenience of reference only, and shall not limit or otherwise
affect the meaning hereof.
Section 8.12    Concerning the Trustee. In acting under this Agreement, the
Trustee shall be afforded the rights, privileges, protections, immunities and
indemnities set forth in the Indenture as if fully set forth herein.
Section 8.13    Counterparts. This Agreement may be executed by the parties
hereto in several counterparts (including by facsimile or other electronic means
of communication), each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute but one and the
same agreement.
Section 8.14    Entire Agreement. This Agreement, together with the Indenture
and the other Transaction Documents and the Managed Documents constitute the
entire agreement and understanding among the parties with respect to the subject
matter hereof. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement, the Indenture, the other
Transaction Documents and the Managed Documents.
Section 8.15    Waiver of Jury Trial; Jurisdiction; Consent to Service of
Process.
(a)The parties hereto each hereby waives any right to have a jury participate in
resolving any dispute, whether in contract, tort or otherwise, arising out of,
connected with, relating to or incidental to the transactions contemplated by
this Agreement.
(b)The parties hereto each hereby irrevocably submits (to the fullest extent
permitted by applicable law) to the non-exclusive jurisdiction of any New York
state or federal court sitting in the borough of Manhattan, New York City, State
of New York, over any action or proceeding arising out of or relating to this
Agreement or any Transaction Documents, and the parties hereto hereby
irrevocably agree that all claims in respect of such action or proceeding shall
be heard and determined in such New York state or federal court. The parties
hereto each hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection each may now or hereafter have, to remove any such
action or proceeding, once commenced, to another court on the grounds of forum
non conveniens or otherwise.
(c)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.5. Nothing in this Agreement shall
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
Section 8.16    Joinder of Future Securitization Entities.
(a)In the event that the Issuer, or the Manager on its behalf, shall form a
Future Securitization Entity pursuant to Section 8.30 of the Base Indenture,
such Future Securitization Entity shall execute and deliver to the Manager and
the Trustee (i) a Joinder Agreement substantially in the form of Exhibit B and
(ii) Power of Attorney(s) substantially in the form of Exhibit A-1 (in the case
of
48



--------------------------------------------------------------------------------



any Future Securitization Entity that holds any Securitization IP) and Exhibit
A-2 (in the case of any Future Securitization Entity), and such New
Securitization Entity shall thereafter for all purposes be a party hereto and
have the same rights, benefits and obligations as a Securitization Entity party
hereto on the Closing Date.
(b)The Manager and its Affiliates shall have the option of contributing
Company-Owned Restaurants to the Securitization Entities and the Manager shall
have the option, subject to the Managing Standard, of causing the Securitization
Entities to open and operate Company-Owned Restaurants.
Section 8.17    Electronic Signatures and Transmission. For purposes of this
Agreement, any reference to “written” or “in writing” means any form of written
communication, including, without limitation, electronic signatures, and any
such written communication may be transmitted by Electronic Transmission.
“Electronic Transmission” means any form of communication not directly involving
the physical transmission of paper, including the use of, or participation in,
one or more electronic networks or databases (including one or more distributed
electronic networks or databases), that creates a record that may be retained,
retrieved and reviewed by a recipient thereof and that may be directly
reproduced in paper form by such a recipient through an automated process. The
Trustee is authorized to accept written instructions, directions, reports,
notices or other communications delivered by Electronic Transmission and shall
not have any duty or obligation to verify or confirm that the Person sending
instructions, directions, reports, notices or other communications or
information by Electronic Transmission is, in fact, a Person authorized to give
such instructions, directions, reports, notices or other communications or
information on behalf of the party purporting to send such Electronic
Transmission, and the Trustee shall not have any liability for any losses,
liabilities, costs or expenses incurred or sustained by any party as a result of
such reliance upon or compliance with such instructions, directions, reports,
notices or other communications or information to the Trustee, including,
without limitation, the risk of the Trustee acting on unauthorized instructions,
notices, reports or other communications or information, and the risk of
interception and misuse by third parties (except to the extent such action
results from gross negligence, willful misconduct or fraud by the Trustee). Any
requirement in this Agreement that is to be signed or authenticated by “manual
signature” or similar language shall not be deemed to prohibit signature to be
by facsimile or electronic signature and shall not be deemed to prohibit
delivery thereof by Electronic Transmission. Notwithstanding anything to the
contrary in this Agreement, any and all communications (both text and
attachments) by or from the Trustee that the Trustee in its sole discretion
deems to contain confidential, proprietary and/or sensitive information and sent
by Electronic Transmission shall be encrypted. The recipient of the Electronic
Transmission shall be required to complete a one-time registration process.
Section 8.18    Amendment and Restatement. The execution and delivery of this
Agreement shall constitute an amendment and restatement, but not a novation, of
the Original Agreement and the obligations and liabilities of the parties hereto
under the Original Agreement. This Agreement shall amend, restate, supersede and
replace the Original Agreement in its entirety as of the date first above
written. Following the effectiveness hereof, all references in any Transaction
Document to the “Management Agreement” shall mean and be a reference to this
Agreement.
[The remainder of this page is intentionally left blank.]
49




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

WINGSTOP RESTAURANTS, INC., as ManagerBy:/s/ Michael SkipworthName:Michael
SkipworthTitle:Executive Vice President and Chief Financial Officer



[Wingstop 2020 – Signature Page to Management Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.



WINGSTOP RESTAURANTS, INC., as ManagerBy:/s/ Michael SkipworthName: Michael
SkipworthTitle: Executive Vice President and Chief Financial Officer

[Wingstop 2020 – Signature Page to Management Agreement]

--------------------------------------------------------------------------------






WINGSTOP FUNDING LLC, as IssuerBy:/s/ Michael SkipworthName: Michael
SkipworthTitle: Executive Vice President and Chief Financial Officer
WINGSTOP GUARANTOR LLC, as a Securitization Entity
By:/s/ Michael SkipworthName: Michael SkipworthTitle: Executive Vice President
and Chief Financial Officer
WINGSTOP FRANCHISING LLC, as a Securitization Entity
By:/s/ Michael SkipworthName: Michael SkipworthTitle: Executive Vice President
and Chief Financial Officer

[Wingstop 2020 – Signature Page to Management Agreement]

--------------------------------------------------------------------------------






ACKNOWLEDGED:
WINGSTOP GCM LLC, as a Sub-manager pursuant to Section 2.10(b)
By:/s/ Michael SkipworthName: Michael SkipworthTitle: President

[Wingstop 2020 – Signature Page to Management Agreement]

--------------------------------------------------------------------------------




CITIBANK, N.A., not in its individual capacity, but solely as TrusteeBy:/s/
Anthony BausaName: Anthony BausaTitle: Senior Trust Officer

[Wingstop 2020 – Signature Page to Management Agreement]


--------------------------------------------------------------------------------





EXHIBIT A-1


POWER OF ATTORNEY OF WINGSTOP FRANCHISOR
KNOW ALL PERSONS BY THESE PRESENTS, that in connection with the Management
Agreement, dated as of the Closing Date, among Wingstop Restaurants Inc.
(“WRI”), Wingstop Funding LLC (the “Issuer”), Wingstop Franchising LLC
(“Wingstop Franchisor”), Wingstop Guarantor LLC (“Funding Holdco” and, together
with Wingstop Franchisor, the “Guarantors” and, together with the Issuer and
each future Subsidiary of the Issuer or Funding Holdco, the “Securitization
Entities”) and Citibank, N.A., not in its individual capacity but solely as the
indenture trustee (together with its successor and assigns, the “Trustee”),
Wingstop Franchisor hereby appoints WRI (the “Manager”) and any and all officers
thereof as its true and lawful attorney in fact, with full power of
substitution, in connection with the IP Services described below being performed
with respect to the Securitization IP, with full irrevocable power and authority
in the place of Wingstop Franchisor that is the owner thereof and in the name of
Wingstop Franchisor or in its own name as agent of Wingstop Franchisor, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the foregoing,
subject to the Management Agreement, including, without limitation, the full
power to perform:
(a)     searching, screening and clearing After-Acquired Securitization IP to
assess patentability, registrability, and the risk of potential infringement;
(b)    filing, prosecuting and maintaining applications and registrations for
the Securitization IP in Wingstop Franchisor’s name, including timely filing of
evidence of use, applications for renewal and affidavits of use and/or
incontestability, timely paying of all registration and maintenance fees,
responding to third-party oppositions of applications or challenges to
registrations, and responding to any office actions, reexaminations,
interferences, inter partes reviews, post grant reviews, or other office or
examiner requests, reviews, or requirements;
(c)    monitoring third-party use and registration of Securitization IP, as
applicable, and taking actions the Manager deems appropriate to oppose or
contest the use and any application or registration for Securitization IP, as
applicable, that could reasonably be expected to infringe, dilute or otherwise
violate the Securitization IP or Wingstop Franchisor’s rights therein;
(d)    confirming Wingstop Franchisor’s legal title in and to any or all of the
Securitization IP, including obtaining written assignments of Securitization IP
to Wingstop Franchisor and recording transfers of title in the appropriate
intellectual property registry in the U.S. and, in the Manager’s discretion,
elsewhere;
(e)    with respect to Wingstop Franchisor’s rights and obligations under the
Wingstop IP License Agreement, the Contributed Franchise Agreements, any
Transaction Documents and any other agreements pursuant to which Wingstop
Franchisor licenses the use of any Securitization IP, monitoring the licensee’s
use of each licensed Trademark
A-1-1

--------------------------------------------------------------------------------





and the quality of its goods and services offered in connection with such
Trademarks, rendering any approvals (or disapprovals) that are required under
the applicable license agreement(s), and employing reasonable means to ensure
that any use of any such Trademarks by any such licensee satisfies the quality
control standards and usage provisions of the applicable license agreement;
(f)    protecting, policing, and, in the event that the Manager becomes aware of
any unlicensed copying, imitation, infringement, dilution, misappropriation,
unauthorized use or other violation of the Securitization IP, or any portion
thereof, enforcing such Securitization IP, including, (i) preparing and
responding to cease-and-desist, demand and notice letters, and requests for a
license; and (ii) commencing, prosecuting and/or resolving claims or suits
involving imitation, infringement, dilution, misappropriation, the unauthorized
use or other violation of such Securitization IP, and seeking monetary and
equitable remedies as the Manager deems appropriate in connection therewith;
provided that Wingstop Franchisor will, and agrees to, join as a party to any
such suits to the extent necessary to maintain standing;
(g)    performing such functions and duties, and preparing and filing such
documents, as are required under the Indenture or any other Transaction Document
to be performed, prepared and/or filed by Wingstop Franchisor, including
(i) executing and recording such financing statements (including continuation
statements) or amendments thereof or supplements thereto or such other
instruments as the Issuer or the Control Party may, from time to time,
reasonably request (consistent with the obligations of Wingstop Franchisor to
perfect the Trustee’s lien only in the United States (for federally registered
IP)) in connection with the security interests in the Securitization IP granted
by Wingstop Franchisor to the Trustee under the Indenture and (ii) preparing,
executing and delivering grants of security interests or any similar instruments
as the Issuer or the Control Party may, from time to time, reasonably request
(consistent with the obligations of Wingstop Franchisor to perfect the Trustee’s
lien only in the United States (for federally registered IP)) that are intended
to evidence such security interests in the Securitization IP and recording such
grants or other instruments with the relevant Governmental Authority including
the USPTO and USCO;
(h)    taking such actions as any licensee under the Wingstop IP License
Agreement may request that are required by the terms, provisions and purposes of
the Wingstop IP License Agreement (or by any other agreements pursuant to which
Wingstop Franchisor licenses the use of any Securitization IP) to be taken by
Wingstop Franchisor, and preparing (or causing to be prepared) for execution by
Wingstop Franchisor all documents, certificates and other filings as Wingstop
Franchisor will be required to prepare and/or file under the terms of the
Wingstop IP License Agreement (or such other agreements);
(i)    establishing a fair market value for the royalties or other payments
payable to Wingstop Franchisor under any licenses of Securitization IP that are
required under the Transaction Documents to include such payments;
A-1-2

--------------------------------------------------------------------------------





(j)    paying or causing to be paid or discharged, from funds of the
Securitization Entities, any and all taxes, charges and assessments that may be
levied, assessed or imposed upon any of the Securitization IP or contesting the
same in good faith;
(k)    obtaining licenses of thirdparty Intellectual Property for use and
sublicense in connection with the Contributed Franchise Business and the other
assets of the Securitization Entities;
(l)    sublicensing the Securitization IP to suppliers, manufacturers,
advertisers and other service providers in connection with the provision of
products and services for the Contributed Franchise Business;
(m)    with respect to Trade Secrets and other Confidential Information of
Wingstop Franchisor, taking reasonable measures to maintain confidentiality and
to prevent non-confidential disclosures thereof; and
(n) managing passwords for and access to social media accounts, website hosting
accounts, mobile app accounts, and other similar online accounts.
THIS POWER OF ATTORNEY IS GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO POWERS OF ATTORNEY MADE AND TO BE EXERCISED WHOLLY WITHIN SUCH
STATE.
Dated:    [__________]

WINGSTOP FRANCHISING LLCBy:Name:Title:

A-1-3

--------------------------------------------------------------------------------








STATE OF [____________])) ss.:COUNTY OF [____________])

On the [____] day of [______], before me the undersigned, personally appeared
___________, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he or she executed the same in his capacity, and
that by his or her signature on the instrument, the individual, or the person
upon behalf of which the individual acted, executed the instrument.

Notary Public







A-1-4


--------------------------------------------------------------------------------





EXHIBIT A-2


POWER OF ATTORNEY OF THE SECURITIZATION ENTITIES
KNOW ALL PERSONS BY THESE PRESENTS, that in connection with the Management
Agreement, dated as of the Closing Date, among Wingstop Restaurants Inc.
(“WRI”), Wingstop Funding LLC (the “Issuer”), Wingstop Franchising LLC (the
“Wingstop Franchisor”), Wingstop Guarantor LLC (“Funding Holdco” and, together
with Wingstop Franchisor, the “Guarantors” and, together with the Issuer and
each future Subsidiary of the Issuer or Funding Holdco, the “Securitization
Entities”) and Citibank, N.A., not in its individual capacity but solely as the
indenture trustee (together with its successor and assigns, the “Trustee”), each
of the Securitization Entities hereby appoints WRI (the “Manager”) and any and
all officers thereof as its true and lawful attorney in fact, with full power of
substitution, in connection with the Services (as defined in the Management
Agreement) being performed with respect to the Managed Assets, with full
irrevocable power and authority in the place of each Securitization Entity and
in the name of each Securitization Entity or in its own name as agent of each
Securitization Entity, to take any and all appropriate action and to execute any
and all documents and instruments that may be necessary or desirable to
accomplish the foregoing, subject to the Management Agreement, including,
without limitation, the full power to:
(a)    perform such functions and duties, and prepare and file such documents,
as are required under the Indenture and the other Transaction Documents to be
performed, prepared and/or filed by any of the Securitization Entities,
including: (i) recording such financing statements (including continuation
statements) or amendments thereof or supplements thereto or other instruments as
the Trustee and any of the Securitization Entities may from time to time
reasonably request in order to perfect and maintain the Lien in the Collateral
granted by any of the Securitization Entities to the Trustee under the
Transaction Documents in accordance with the UCC; and (ii) executing grants of
security interests or any similar instruments required under the Transaction
Documents to evidence such Lien in the Collateral; and
(b)    take such actions on behalf of each Securitization Entity as such
Securitization Entity or Manager may reasonably request that are expressly
required by the terms, provisions and purposes of the Management Agreement; or
cause the preparation by other appropriate Persons, of all documents,
certificates and other filings as each Securitization Entity shall be required
to prepare and/or file under the terms of the Transaction Documents.
This power of attorney is coupled with an interest. Capitalized terms used
herein, and not defined herein shall have the meanings applicable to such terms
in the Management Agreement.
THIS POWER OF ATTORNEY IS GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO POWERS OF ATTORNEY MADE AND TO BE EXERCISED WHOLLY WITHIN SUCH
STATE.
Dated:    [__________]
A-2-5
Management Agreement

--------------------------------------------------------------------------------






WINGSTOP FUNDING LLC, as IssuerBy:Name:Title:WINGSTOP GUARANTOR LLC, as a
Securitization EntityBy:Name:Title:
WINGSTOP FRANCHISING LLC, as a Securitization Entity
By:Name:Title:

A-2-6
Management Agreement

--------------------------------------------------------------------------------






STATE OF [____________])) ss.:COUNTY OF [____________])

On the [____] day of [__________], before me the undersigned, personally
appeared ___________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he or she executed the same in his
capacity, and that by his or her signature on the instrument, the individual, or
the person upon behalf of which the individual acted, executed the instrument.

Notary Public

A-2-7
Management Agreement


--------------------------------------------------------------------------------





EXHIBIT B
JOINDER AGREEMENT


JOINDER AGREEMENT, dated as of                               , 20    (this
“Joinder Agreement”), made by                                a
                               (the “Future Securitization Entity”), in favor of
WINGSTOP RESTAURANTS INC., a Texas corporation, as Manager (the “Manager”), and
CITIBANK, N.A., as Trustee (in such capacity, together with its successors, the
“Trustee”). All capitalized terms not defined herein shall have the meaning
ascribed to them in the Management Agreement (as defined below).
W I T N E S S E T H:
WHEREAS, Wingstop Funding LLC, a Delaware limited liability company (the
“Issuer”), and the Trustee, have entered into the Amended and Restated Base
Indenture dated as of October 30, 2020 (as amended, restated, supplemented or
otherwise modified from time to time, exclusive of any Series Supplements, the
“Base Indenture” and, together with all Series Supplements, the “Indenture”),
providing for the issuance from time to time of one or more Series of Notes
thereunder; and
WHEREAS, in connection with the Indenture, the Issuer, the other Securitization
Entities party thereto from time to time, the Manager and the Trustee have
entered into the Amended and Restated Management Agreement, dated as of October
30, 2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Management Agreement”); and
WHEREAS, the Future Securitization Entity has agreed to execute and deliver this
Joinder Agreement in order to become a party to the Management Agreement;
NOW, THEREFORE, IT IS AGREED:
1.    Management Agreement. By executing and delivering this Joinder Agreement,
the Future Securitization Entity, as provided in Section 8.16 of the Management
Agreement, hereby becomes a party to the Management Agreement as a
Securitization Entity thereunder with the same force and effect as if originally
named therein as a Securitization Entity and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Securitization Entity thereunder. Each reference to a “Securitization Entity” in
the Management Agreement shall be deemed to include the Future Securitization
Entity. The Management Agreement is hereby incorporated herein by reference.


2.    Counterparts; Binding Effect. This Joinder Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which taken together shall
constitute a single contract. This Joinder Agreement shall become effective when
each of the Future Securitization Entity, the Manager and the Trustee has
executed a counterpart hereof. Delivery of an executed counterpart of a
signature page of this Joinder Agreement (including by facsimile or other
electronic means of communication) shall be effective as delivery of a manually
executed counterpart of this Joinder Agreement.
B-1

--------------------------------------------------------------------------------







3.    Full Force and Effect. Except as expressly supplemented hereby, the
Management Agreement shall remain in full force and effect.


4.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).


[The remainder of this page is intentionally left blank.]




B-2


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

[FUTURE SECURITIZATION ENTITY]By:Name:Title:

AGREED TO AND ACCEPTEDWINGSTOP RESTAURANTS INC., as
ManagerBy:Name:Title:CITIBANK, N.A., in its capacity as TrusteeBy:Name:Title:



B-3


--------------------------------------------------------------------------------



SCHEDULE 2.1(f)


MANAGER INSURANCE

CoverageInsurerGeneral LiabilityQBE (General Casualty Company of Wisconsin)Auto
Liability/Physical DamageQBE (General Casualty Company of Wisconsin)Workers’
Compensation and Employers LiabilityQBE (Regent Insurance Company)Umbrella
LiabilityNavigators Insurance CompanyExcess LiabilityZurich (American Guantee
and Liability Insurance Co)Property/All RiskLandmark American Insurance
CompanyBoiler & Machinery – CommercialLiberty Mutual Fire Insurance
CompanyInternational Package PolicyAIGCommercial CrimeAIG (National Union Fire
Insurance Company of Pittsburgh, PA.)Special CrimeHCC-Tokio Marine (U.S.
Specialty Insurance Company)Cyber RiskBeazley Insurance CompanyCyber
RiskEndurance American Insurance CompanyDirectors & Officers LiabilityQBE
Insurance CorporationDirectors & Officers LiabilityAXA XL Specialty Insurance
CompanyDirectors & Officers LiabilityC NA (Continental Casualty
Company)Directors & Officers LiabilityAllianz Global Risks US Ins. CoDirectors &
Officers LiabilityAWAC (Allied World)Directors & Officers LiabilitySompo
(Endurance American Insurance CoDirectors & Officers LiabilityTravelers Casualty
and Surety Co of AmericaDirectors & Officers LiabilityNationwide (Freedom
Specialty Insurance Company)Directors & Officers LiabilityAIG (National Union
Fire Insurance Company of Pittsburgh, PA.)Employment Practices LiabilityBeazley
Insurance CompanyFiduciary LiabilityAIG (Illinois National Insurance
Company)Side-A D&O LiabilityC NA (Continental Casualty Co)Side-A D&O
LiabilityAXA XL Specialty Insurance Co







SC2.1(f)-1




--------------------------------------------------------------------------------





SCHEDULE 2.10


EXCLUDED SERVICES, PRODUCTS AND/OR FUNCTIONS
•Franchise sales brokers, agents, referral sources, and similar independent
contractors
•Background checks of prospective employees and franchisees
•New product development (either by dedicated company or as a service provided
by our suppliers)
•Legal counsel
•Construction contracts and related contracts
•Real estate brokers
•“help-desk” services and other IT functions
•Consulting agreements
•International franchise employees who are deemed independent contractors
instead of employees
•Media agency agreements
•Marketing and data related service and/or consulting arrangements
•Outsourced accounting, payroll, IT, marketing and sourcing functions
•Tax preparation
•Store inspections and evaluations by third parties
•Collection agency
•Franchise audits
•Guest complaint hotline
•Customer survey system
•Mystery shopping
•Website development
•Credit/debit card processing
•Consultants for health insurance and 401(k) management
•External auditors
•Design firms
•Architecture firms
•Gift card administration
•Delivery service functions
•Repair and Maintenance
•Landscaping and facilities
•Lease procurement and administration


SC2.10-1